 



Exhibit 10.27
     Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
DISTRIBUTION AND LICENSE AGREEMENT
     This Distribution and License Agreement (hereinafter, “Agreement”), is
entered into and made effective as of the 1st day of December, 2005 (“Effective
Date”), between XenoPort, Inc., a Delaware corporation having a place of
business at 3410 Central Expressway, Santa Clara, CA 95051, United States of
America (“XenoPort”), and Astellas Pharma Inc., a Japanese corporation having a
place of business at 3-11, Nihonbashi-Honcho 2-chome, Chuo-ku, Tokyo, 103-8411,
Japan (“Astellas”). Each of XenoPort and Astellas shall be a “Party,” and
together the “Parties.”
RECITALS
     A. XenoPort is developing a Transported Prodrug™ of gabapentin (as further
defined below, the “Product”) in the United States, for the treatment of
restless legs syndrome (“RLS”) and the management of neuropathic pain;
     B. Astellas desires to further develop and commercialize the Product in
Japan and certain other countries (as further described below, the “Territory”),
and XenoPort desires to have the Product developed and commercialized in the
Territory by Astellas, in accordance with this Agreement; and
     C. Astellas desires to obtain from XenoPort certain exclusive distribution
and license rights for the Product in the Territory, and XenoPort is willing to
grant to Astellas such rights on the terms and conditions set forth below.
AGREEMENT
     1. DEFINITIONS
          1.1 “Affiliates” shall mean, in the case of a subject entity, another
entity that controls, is controlled by or is under common control with the
subject entity, for so long as such control exists. For purposes of this
definition only, “control” shall mean beneficial ownership (direct or indirect)
of at least fifty percent (50%) of the shares of the subject entity entitled to
vote in the election of directors (or, in the case of an entity that is not a
corporation, in the election of the corresponding managing authority).
“Subsidiaries” of a subject entity shall mean Affiliates that are controlled by
such entity.
          1.2 “Astellas Know-How” shall mean any and all scientific, medical,
technical and/or regulatory information relating to the Compound and/or the
Product and Data, which are owned or Controlled by Astellas as of the Effective
Date or during the term of this Agreement, which are needed by or reasonably
useful to XenoPort in order to develop and/or commercialize the Product outside
the Territory. Astellas Know-How shall include any developments and improvements
relating to the Compound and/or the Product made by Astellas during the term of
this Agreement.

 



--------------------------------------------------------------------------------



 



          1.3 “Competitive Compound” shall mean any compound having as a primary
mechanism of action [... * ...], other than the Compound. For avoidance of
doubt, Competitive Compound shall not include any compound that has a mechanism
of action [... * ...]; provided, however, that such compound [... * ...] by
either Party, including without limitation RLS and painful diabetic neuropathy.
          1.4 “Compound” shall mean that certain compound, referred to
internally at XenoPort as XP13512, the structure of which is set forth in
Exhibit A, and all isomers and/or mixtures of isomers thereof.
          1.5 “Control” shall mean possession of the ability to grant a license
or sublicense, of or within the scope set forth in this Agreement, without
violating the terms of any agreement or other arrangement with any Third Party.
          1.6 “Cost of Goods” shall mean the [... * ...] meeting the
specifications mutually agreed by the Parties, [... * ...] for calculating cost
of goods, which shall include [... * ...]. Cost of Goods shall not include [...
* ... ]. It is understood that the [... * ...]. In addition, the [... * ...]. As
used in this Section 1.6, [... * ...] in Sections 8.2 and 8.3 below.
          1.7 “Data” shall mean all preclinical data, clinical data, clinical
pharmacology data and all regulatory filings and approvals submitted or
obtained, together with its supporting data and regulatory correspondence and
rights to reference the same, in each case pertaining to the Compound and/or the
Product, which are Controlled by each Party as of the Effective Date or during
the term of this Agreement.
          1.8 “Diligent Efforts” shall mean the level of efforts required to
carry out a particular task or obligation in a sustained manner, consistent with
the efforts generally used by a Party with respect to its own compounds, with
the same level of peak sales potential, for which Marketing Approval is being
sought as expeditiously as practicable or for which Marketing Approval has been
obtained, as the case may be.
          1.9 “First Commercial Sale” shall mean the first bona fide, arm’s
length sale of a Product in a country following receipt of Marketing Approval of
such Product in such country; provided that where such a first sale has occurred
in a country for which government pricing or government reimbursement approval
is needed and Astellas chooses to apply for such approval, then such sales shall
not be deemed a First Commercial Sale until such pricing or reimbursement
approval has been obtained.
          1.10 “Field” shall mean any and all indications for human use.
          1.11 “GAAP” shall mean United States generally accepted accounting
principles as in effect from time to time, consistently applied by a Party
across its entire business.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          1.12 “IND” shall mean an Investigational New Drug application filed
with the U.S. Food and Drug Administration (“FDA”), or a comparable filing in
the Territory.
          1.13 “MAA” shall mean a New Drug Application filed with the FDA (or,
in the Territory, a marketing authorization application comparable to such New
Drug Application), including all supporting documentation and data required for
such application to be accepted for review, filed with the FDA or counterpart
health regulatory agency, requesting approval for commercialization of a product
for a particular indication in such country.
          1.14 “Marketing Approval” shall mean, with respect to the United
States or in the Territory, approval by the health regulatory agency in such
country that is the counterpart of the FDA of the MAA for a product filed in
such country. It is understood that, as used herein, Marketing Approval does not
include pricing or reimbursement approval.
          1.15 “Net Sales” shall mean the gross amounts invoiced or otherwise
received for sales of the Product by Astellas, its Affiliates and
Subdistributors to Third Parties (but not including sales among Astellas, its
Affiliates and their respective Subdistributors) less deductions for:
(a) customary trade, quantity and cash discounts allowed and actually taken;
(b) credits to customers on account of return of Product; (c) [... * ...] of
such gross amount to cover outbound transportation charges, including insurance,
freight and packaging; and (d) sales and excise taxes and duties and any other
similar governmental charges imposed upon the sale of Product to the customer.
Notwithstanding the foregoing, the amounts described in (c) and (d) above shall
be deducted only to the extent they are stated separately on the invoice and
included within gross amounts received from sales of the Product. If a Product
is sold for consideration other than solely cash, the monetary value of such
other consideration shall be included in the calculation of Net Sales.
          1.16 “Phase III Trial” shall mean human clinical trial(s), the
principal purpose of which is to establish safety and efficacy of the Product
against the disease being studied as required in 21 C.F.R. §312.21(c) or a
similar clinical study in a country other than the United States. For clarity, a
Phase III Trial shall also include any other human clinical trial intended as a
pivotal trial for filing an MAA, whether or not such trial is a traditional
Phase III Trial.
          1.17 “Product” shall mean (a) the pharmaceutical product containing
the Compound that is the subject of IND Nos. 68,341 and 71,352 (the “Existing
Product”), and (b) any changes to the formulation, dosage form or other aspects
of the Existing Product established by the Parties pursuant to Section 4.3 or
otherwise, provided that the result remains a pharmaceutical product containing
the Compound, alone or in combination with other active ingredients.
          1.18 “Product Trademark” shall mean the trademark identified by
XenoPort for the Product in the Territory, or another mutually agreed trademark
for the Product.
          1.19 “Regulatory Authority” shall mean any national (e.g., the FDA or
MHLW), supra-national (e.g., the European Commission, the Council of the
European Union or the EMEA),
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



or other governmental entity in any jurisdiction of the world involved in the
granting of Marketing Approval for pharmaceutical products.
          1.20 “Subdistributor” shall mean an entity to whom Astellas has
granted directly or indirectly the right to market, distribute and/or promote, a
Product in the Territory in accordance with Section 2.3. For avoidance of doubt,
“Subdistributor” shall not include a wholesaler who is not primarily responsible
for marketing and promoting the Product for its respective territory or customer
group.
          1.21 “Territory” shall mean Indonesia, Japan, Korea, Philippines,
Taiwan and Thailand.
          1.22 “Third Party” shall mean any person or entity other than
Astellas, XenoPort and their Affiliates.
          1.23 “Valid Claim” means (a) a claim of any issued, unexpired patent
rights which has not been revoked or held unenforceable or invalid by a decision
of a court or governmental agency of competent jurisdiction from which no appeal
can be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise; and (b) a
claim in any patent application pending with an administrative patent authority
unless the application has been (i) abandoned, or (ii) rejected by the relevant
patent authority and all options for appeal to the relevant administrative
patent authority for further prosecution of such claim have been exhausted.
          1.24 “XenoPort Patent Rights” shall mean all issued, unexpired patents
and all reissues, renewals, re-examinations and extensions thereof, and patent
applications therefor, and any divisions or continuations, in whole or in part,
thereof, including those patents and applications set forth in Exhibit B, which
would, but for the license granted hereunder, be infringed by use, development,
formulation, packaging, import, sale, distribution, promotion or marketing of
the Compound and/or the Product by Astellas, any of its Affiliates or
Subdistributors in the Territory (and countries outside the Territory, to the
extent the Compound and/or the Product is formulated or packaged pursuant to
Section 2.2 in such countries, or where Astellas conducts or, requests XenoPort
to conduct, development activities in such countries pursuant to Section 4.7),
to the extent Controlled by XenoPort as of the Effective Date or during the term
of this Agreement.
          1.25 “XenoPort Know-How” shall mean any and all scientific, medical,
technical and/or regulatory information relating to the Compound and/or the
Product and Data, which are owned or Controlled by XenoPort as of the Effective
Date or during the term of this Agreement, which are needed by or reasonably
useful to Astellas in order for Astellas to perform its obligations under this
Agreement. XenoPort Know-How shall include any developments and improvements
relating to the Compound and/or the Product made by XenoPort during the term of
this Agreement.
          In addition, the following terms shall have the meaning described in
the corresponding section of this Agreement. Other terms may be defined
throughout the Agreement.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      Term   Section  
accepted
  6.2.3
Acquisition
  2.4.2
Affected Area
  16.2
Agreement
  Preamble
Annual Net Sales
  7.1
Astellas
  Preamble
Astellas Development Plan
  4.2.2
Astellas Indemnitees
  14.2
Change of Control
  2.4.2
[... * ...]
  [... * ...]
Commercialization Plan
  5.1.1
completion
  6.2.2
Confidential Information
  12.1
[... * ...
  ... * ...]
CMC Information
  13.2.4
Damages
  10.3
DMF
  4.5
Effective Date
  Preamble
Enforcement Action
  10.4
Existing Product
  1.17
Fault of Astellas
  8.5
Fault of XenoPort
  8.5
FDA
  1.12
Force Majeure
  18.2
Generic Product
  7.3.3
Improvements
  10.1
Indemnitee, Indemnitor
  14.3
Infringement Action
  10.3
Infringing Product
  10.4
JAMS
  17.2
Joint Development Committee, JDC
  3.2
Joint Steering Committee, JSC
  3.1
Liabilities
  14.1
M&A Acquired Product
  2.4.2
Party, Parties
  Preamble
Panel
  17.2.1
Product Liability Claim
  14.4
Product Materials
  16.2.4
Recall Costs
  8.5
[... * ...]
  [... * ...]
RLS
  Preamble
second indication
  6.2.7(a)
Subsidiaries
  1.1
Supply Agreement
  8.1
third indication
  6.2.7(b)
Third Party Claim
  14.1
Third Party IP
  2.5
Third Party Royalties
  7.3.1
Wind-down Period
  16.2.1(b)
Written Disclosure
  12.4
XenoPort
  Preamble
XenoPort Indemnitees
  14.1
[... * ...]
  [... * ...]

     2. GRANT OF DISTRIBUTION RIGHTS AND LICENSE
          2.1 Appointment. During the term of this Agreement, XenoPort appoints
Astellas, and Astellas hereby accepts such appointment, as the exclusive (even
as to XenoPort) distributor and marketer of the Product in the Territory.
          2.2 License. Subject to the terms and conditions of this Agreement,
XenoPort hereby grants to Astellas an exclusive (even as to XenoPort) license
during the term of this Agreement under the XenoPort Patent Rights and XenoPort
Know-How to: (a) formulate, have formulated, package and have packaged the
Product using the Compound supplied by XenoPort (if Compound is supplied);
(b) package and have packaged the Product supplied by XenoPort (if Existing
Product is supplied, or if Product is supplied upon mutual agreement pursuant to
Section 8.1); and (c) use, develop, market, import, export, sell, distribute and
promote the Compound and the Product; in each case for use in the Field. Such
license shall be limited solely to the Territory, except
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



that Astellas has the non-exclusive right to formulate or have formulated the
Compound and package and have packaged Product outside the Territory, in each
case solely for sale of the resulting Product within the Territory. It is
understood and agreed that the licenses set forth in this Section 2.2 exclude
the right to make or have made Compounds.
          2.3 Subdistributors. Astellas shall have the right to engage its
Subsidiaries as Subdistributors of the Product, and may grant sublicenses under
Section 2.2 to such Subsidiaries solely for such purposes, solely for as long as
such entity remains a Subsidiary. Astellas may otherwise engage Subdistributors
and grant sublicenses only upon the approval of XenoPort, which approval shall
not be unreasonably withheld or delayed. In any event, Astellas shall ensure
that all of its Subdistributors are bound by a written agreement containing
provisions as protective of the Product and XenoPort as this Agreement. Without
limiting the foregoing, in the event that Products supplied by Astellas to a
Subdistributor are being directly or indirectly sold or used outside the
Territory, Astellas agrees that, upon becoming aware of such sale or use or
otherwise upon the request of XenoPort, it shall not supply further quantities
of Products to such Subdistributor.
          2.4 No Conflict.
               2.4.1 Competitive Compounds. In the event that Astellas and its
Affiliates shall, by themselves or through any Third Party(ies): (a) [... * ...]
(b) [... * ...], prior to [... * ...] anywhere in the world [... * ...]
regarding a product containing Competitive Compound(s), [... * ...] with the
Product, [... * ...] XenoPort under this Section 2.4.1 and XenoPort shall [... *
...].
               2.4.2 Notice of M&A Acquired Product. In the event of a Change of
Control or Acquisition, whereby [... * ...] prior to such Change of Control [...
* ...] and whether Astellas or its Affiliate [... * ...] above. In the event
Astellas [... * ...] as the case may be, shall not apply with respect to [... *
...]. However, in such event, unless XenoPort and Astellas [... * ...] upon
written notice, which shall be[... * ...] and XenoPort shall [... * ...]. In the
event Astellas [... * ...] fully apply with respect to [... * ...]. As used
herein, “Change of Control” means (a) a merger involving Astellas, in which the
shareholders of Astellas immediately prior to such merger cease to control (as
defined in Section 1.1) Astellas after such merger, (b) a sale of all or
substantially all of the assets of Astellas to an acquiring entity or (c) a sale
of a controlling (as defined in Section 1.1) interest of Astellas to an
acquiring entity. As used herein, “Acquisition” means (a) a merger involving
Astellas, in which the shareholders of Astellas immediately prior to such merger
does not cease to control (as defined in Section 1.1) Astellas after such
merger, or a merger involving an Affiliate of Astellas in which the resulting
entity remains an Affiliate of Astellas after such merger, (b) an acquisition of
all or substantially all of the assets of an acquired entity by Astellas or an
Affiliate or (c) a sale of a controlling (as defined in Section 1.1) interest of
an acquired entity to Astellas or an Affiliate.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



               2.4.3 Ex-Territory; No Exploitation except as Licensed. Neither
Astellas nor its Affiliates will develop, file for Marketing Approval with
respect to, use, market, import, export, distribute, promote or sell the Product
anywhere in the world, except in the Territory (provided that Astellas may
formulate or have formulated the Compound and package and have packaged Product
outside the Territory, solely for sale of the resulting Product within the
Territory), and, within the Territory, only in accordance with and under this
Agreement. Astellas agrees that it and its Affiliates shall not use nor
otherwise exploit XenoPort Patent Rights, XenoPort Know-How and the Product
Trademark, except as licensed in this Agreement.
               2.4.4 Sale of Compounds Only as Part of Products. Astellas agrees
that it shall not, and shall ensure that its Affiliates and Subdistributors do
not, sell or otherwise make commercially available the Compound, other than as
part of a Product. This Section 2.4.4 shall not, however, prohibit sales of
Compounds among Astellas, its Affiliates and/or Subdistributors, provided that
such Compounds will be incorporated into Products for resale by such entities,
nor prohibit Astellas, its Affiliates and/or Subdistributors from exercising
their rights under Section 2.2 to “have” formulated or “have” packaged the
Compound.
               2.4.5 Wind-down Period. For avoidance of doubt, Sections 2.4.1
and 2.4.2 shall not apply during the Wind-down Period with respect to the
Affected Area.
               2.5 XenoPort IP Acquired after the Effective Date. If, after the
Effective Date, XenoPort acquires from a Third Party subject matter within the
XenoPort Patent Rights and XenoPort Know-How (“Third Party IP”) that is subject
to royalty or other payment obligations to such Third Party, then the following
shall apply. The licenses granted under Section 2.2 above with respect to such
Third Party IP shall be subject to Astellas promptly reimbursing XenoPort for
any milestones, royalties or other amounts that become owing to such third party
by reason of Astellas’ exercise of rights granted in this Agreement with respect
to the Third Party IP. Upon request by Astellas, XenoPort shall disclose to
Astellas a true, complete and correct written description of such payment
obligations, and Astellas’ obligation to reimburse such amounts following such
request shall be limited to those payment obligations as so disclosed by
XenoPort. In the event Astellas does not promptly reimburse XenoPort for such
amounts upon request, then such Third Party IP shall thereafter be deemed
excluded from the XenoPort Patent Rights and XenoPort Know-How hereunder. The
reimbursement made by Astellas to XenoPort under this Section 2.5 may then be
treated by Astellas as Third Party Royalty payments under Section 7.3.1 below.
               2.6 No Other Rights; No License to Other Therapeutically Active
Components. Except for the rights and licenses expressly granted in this
Agreement, each Party retains all rights under its intellectual property, and no
additional rights shall be deemed granted to the other Party by implication,
estoppel or otherwise. The licenses and rights granted in this Agreement shall
not be construed to convey any licenses or rights under the XenoPort Patent
Rights with respect to any active ingredients other than the Compound.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



     3. GOVERNANCE
          3.1 Joint Steering Committee. The Parties shall establish a committee
(the “Joint Steering Committee” or “JSC”) to oversee the Party’s collaboration
relating to the Product in the Territory. The JSC will consist of two
(2) representatives from each Party, each of whom shall be a senior executive of
a Party. In case a representative of a Party is unavailable for a scheduled JSC
meeting, upon reasonable notice to the other Party, such Party may substitute in
place of such representative for such meeting, a competent person who is
authorized by such Party to act on matters that will be presented to the JSC at
such meeting.
               3.1.1 Meetings. The JSC shall meet at least once annually during
the term of this Agreement, unless otherwise agreed by the Parties. Such
meeting(s) shall be in person at least once per year, alternating between the
facilities of each Party unless otherwise mutually agreed, and the other
meetings may be through telephone or video conference or other mutually
agreeable means. At the discretion of each Party, other representatives of
XenoPort or Astellas may attend JSC meetings as non-voting observers. Each Party
shall bear its own personnel and travel costs and expenses relating to JSC
meetings.
               3.1.2 Responsibility. The JSC will (a) serve as a forum for
keeping each Party informed as to material matters in connection with the
development and commercialization of the Product in and outside of the
Territory, (b) provide strategic direction to the JDC, (c) resolve any disputed
matters submitted to the JSC by the JDC under Section 3.2.3 below, (d) review
and discuss the Commercialization Plan, any updates, modifications and additions
thereto submitted to the JSC pursuant to Section 5.1.1 below, and the progress
of Astellas thereunder and (e) undertake and/or approve such other matters as
are provided for the JSC under this Agreement, or otherwise agreed by the
Parties.
               3.1.3 Decisions. The objective of the JSC shall be [... * ...] on
the JSC. If the JSC cannot reach agreement on any determination or decision for
which it is responsible within [... * ... ] after the date such matter was
initially referred to the JSC, the dispute shall be referred to [... * ...] to
resolve the dispute. If, [... * ...] deciding vote with respect to [... * ...],
unless the matter (a) would materially adversely affect [... * ...], (b) would
change [... * ...], (c) would involve [... * ... ] or [... * ...], or
(d) involves [... * ...] for the Compound and/or Product in the Territory. It is
understood that the JSC shall [... * ...]. If the Parties are unable to resolve
a dispute with respect to matters described in Sections 3.1.3(a), (b), (c) or
(d), the Parties shall [... * ...] and until such resolution, neither Party
shall proceed with a course of action that is claimed to fall within
Sections 3.1.3(a) through (d) above.
          3.2 Joint Development Committee. The Parties shall establish a
committee (the “Joint Development Committee” or “JDC”) to oversee the
development efforts relating to the Product in the Territory. The JDC will
consist of three (3) representatives from each Party, at least
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



one of whom shall be a senior executive of each Party. In case a representative
of a Party is unavailable for a scheduled JDC meeting, upon reasonable notice to
the other Party, such Party may substitute in place of such representative for
such meeting, a competent person who is authorized by such Party to act on
matters that will be presented to the JDC at such meeting.
               3.2.1 Meetings. The JDC shall meet once each calendar quarter
until the first filing of MAA with respect to the Product in the Territory, and
twice annually thereafter, during the term of this Agreement, unless otherwise
agreed by the Parties. Such meetings shall be in person at least twice per year
until the first filing of MAA with respect to the Product in the Territory,
alternating between the facilities of each Party unless otherwise mutually
agreed, and the other meetings may be through telephone or video conference or
other mutually agreeable means. With the consent of the JDC members, other
representatives of XenoPort or Astellas may attend JDC meetings as non-voting
observers. Each Party shall bear its own personnel and travel costs and expenses
relating to JDC meetings.
               3.2.2 Responsibility. The JDC will (a) review and approve the
Astellas Development Plan, including the initial Astellas Development Plan
pursuant to Section 4.2.2 and any updates, modifications or additions thereto
submitted to the JDC pursuant to Section 4.2.3 below, (b) oversee the
implementation of the Astellas Development Plan, (c) review and approve
protocols for any clinical trials of Product in the Territory, (d) review and
approve the translated summaries of any regulatory filings for Products in the
Territory (including the precise wording of the label), which shall be provided
by Astellas to the JDC in the English language, (e) facilitate the exchange of
Data and other information and/or materials between the Parties and
(f) undertake and/or approve such other matters as are provided for the JDC
under this Agreement or otherwise agreed by the Parties.
               3.2.3 Decisions. Decisions of the JDC shall be by unanimous
approval of its members, with at least one (1) representative of each of
Astellas and XenoPort voting on the matter; provided, however, if the JDC cannot
reach agreement on a matter within [... * ...] after the date such matter was
initially referred to the JDC, the dispute shall be referred to the JSC who
shall meet promptly and negotiate in good faith to resolve the dispute in
accordance with Section 3.1.3 above.
          3.3 Limited Authority. Notwithstanding the creation of the JSC and
JDC, each Party shall retain the rights, powers and discretion granted to it
hereunder, and the JSC and JDC shall not be delegated or vested with such
rights, powers or discretion unless such delegation or vesting is expressly
provided herein or the Parties expressly so agree in writing. The JSC and JDC
shall not have the power to amend or modify this Agreement, and its decisions
shall not be in contravention of any terms and conditions of this Agreement. It
is understood and agreed that issues to be formally decided by the JSC and JDC
are only those specific issues that are expressly provided in this Agreement to
be decided by the JSC and JDC.
     4. DEVELOPMENT
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          4.1 Development.
               4.1.1 Subject to oversight by the JDC, Astellas shall be
responsible for conducting, and shall use Diligent Efforts to conduct, such
clinical trials and to obtain such regulatory approvals, including Marketing
Approvals and pricing and/or reimbursement approval, as may be necessary to
commercialize the Product in each country in the Territory, in accordance with
the Astellas Development Plan. Without limiting the foregoing, Astellas agrees
to use Diligent Efforts to conduct such clinical trials and to obtain, as soon
as practical, Marketing Approval of the Product for RLS and painful diabetic
neuropathy in the Territory. Astellas agrees to keep XenoPort reasonably
informed as to the progress of its clinical development and regulatory
activities relating to the Product in the Territory, including its
correspondence and meetings with regulatory agencies, by way of updates to the
JDC at its meetings and as otherwise reasonably requested by XenoPort. Astellas
agrees to reasonably consider and promptly respond to any comments provided by
XenoPort with respect to such clinical development and regulatory activities. It
is understood and agreed that all development efforts for the Product in the
Territory shall be at the sole cost and expense of Astellas, and shall be
conducted in accordance with the Astellas Development Plan described below.
               4.1.2 XenoPort or its licensee(s) shall be responsible for all
development and regulatory activities of the Product outside the Territory.
XenoPort agrees to keep Astellas reasonably informed as to the progress of its
and/or[... * ...] its other licensees’ clinical development and regulatory
activities relating to the Product outside the Territory, including their
correspondence and meetings with regulatory agencies, by way of updates to the
JDC at its meetings and as otherwise reasonably requested by Astellas. XenoPort
agrees to reasonably consider and promptly respond to any comments provided by
Astellas with respect to such clinical development and regulatory activities. It
is understood and agreed that all development efforts for Product outside the
Territory shall be at the sole cost and expense of XenoPort, its Affiliates or
its other licensee(s), provided that any development efforts conducted for the
Territory requested by Astellas pursuant to Section 4.7 shall be at the sole
cost and expense of Astellas.
          4.2 Astellas Development Plan.
               4.2.1 An initial, preliminary development plan for Astellas’
development of the Product in the Territory is set forth in Exhibit C. For
avoidance of doubt, such initial, preliminary development plan is not intended
to create or constitute any legally binding obligation among the Parties.
               4.2.2 Within [... * ... ] after the Effective Date, the JDC shall
discuss and approve the plan for Astellas’ development of the Product in the
Territory (the “Astellas Development Plan”). Astellas acknowledges and agrees
that each Party desires that Astellas commit to conduct development of the
Compound and/or Product in the Territory for both the RLS and painful diabetic
neuropathy indications, in a manner to be described by the JDC in the Astellas
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Development Plan; and the JDC shall, during the discussion of such development,
take into account an expected selling price of the Product, expected launch time
for respective indications, communications with the Regulatory Authority in the
Territory, advice of the experts in the Territory, possibility of bridging use
of the Data obtained by XenoPort from its pre-clinical studies and/or clinical
trials of the Product outside the Territory for development in the Territory and
any other relevant regulatory and business matters.
               4.2.3 Astellas agrees to provide to the JDC for its review and
approval, which approval shall not be unreasonably withheld or delayed, updated
versions of the Astellas Development Plan at least annually, and any
modification or addition to the Astellas Development Plan within a reasonable
period of time prior to adoption and implementation thereof.
          4.3 Change in Formulation. Before modifying or creating a new
formulation or dosage form of the Product, or developing the Compound in
combination with another active ingredient, Astellas shall discuss the proposed
modifications or development with XenoPort at the JSC and obtain the approval of
the JSC, which approval shall not be unreasonably withheld or delayed. Subject
to Section 3.1.3(b), XenoPort agrees that Astellas may conduct formulation
studies on the Compound that were so discussed and approved by the JSC for the
purpose of developing and commercializing pharmaceutical formulations of the
Compound as a sole active ingredient.
          4.4 Exchange of Data and Know-How. Promptly after the Effective Date,
XenoPort shall provide Astellas with any and all XenoPort Know-How that XenoPort
considers as necessary or reasonably useful for Astellas to develop and/or
commercialize the Product in the Territory, including but not limited to, any
and all Data from any and all clinical trials and preclinical studies of the
Compound and/or Product that are completed as of the Effective Date. During the
term of this Agreement, each Party shall provide to the other Party all Data
(and, in case of XenoPort, any and all additional XenoPort Know-How, and in the
case of Astellas, any and all Astellas Know-How) Controlled by such Party,
(a) that such Party considers as necessary or reasonably useful for the other
Party to develop and/or commercialize the Product in the Territory (in the case
of Astellas) or outside the Territory (in the case of XenoPort), in a timely
fashion and as promptly as possible or (b) upon the reasonable request of the
other Party; in each case, for use by such other Party in accordance with this
Section 4.4.
               4.4.1 Use; Disclosure. Astellas will use and disclose Data and
XenoPort Know-How to its Affiliates or Third Parties only as required to obtain
Marketing Approval for the Product in the Territory and/or as may be necessary
in performing its obligations and exercising its rights under this Agreement
(including but not limited to the use of such Data or XenoPort Know-How to
design development activities outside the Territory for Section 4.7), in each
case solely to the extent necessary for development and commercialization of the
Product in the Territory and under reasonable and customary confidentiality
restrictions. Astellas may not use any Data and XenoPort Know-How (or permit any
Affiliates or Third Party to use Data or XenoPort Know-How) outside the
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Territory (other than for Section 4.7), nor for any products other than the
Product. XenoPort may only use, and disclose to Affiliates and Third Parties,
Data and Astellas Know-How provided by Astellas as is reasonably necessary or
useful for development and/or commercialization of the Product outside the
Territory, including for cross-referencing drug master files or other regulatory
filings by XenoPort, its Affiliates or Third Parties, provided that the
disclosure of such Data and Astellas Know-How to a non-governmental Third Party
is made under reasonable and customary confidentiality restrictions, and
complies with Section 4.4.2 below.
               4.4.2 Other Licensee(s). XenoPort shall [... * ... ] under this
Section 4.4 [... * ...] to the extent that [... * ...]. It is understood that
[... * ...], shall not be [... * ...]. However, XenoPort agrees [... * ...]
except to the extent [... * ...].
          4.5 Regulatory Matters. Subject to Section 16.2.2 below, all
regulatory filings for the Product, including the MAA and Marketing Approvals,
in the Territory shall be in the name of Astellas in Japan, or its Affiliate(s)
or Subdistributor(s) in countries other than Japan. Astellas shall, or shall
cause its Affiliate(s) or its Subdistributor(s) to, be responsible for the
filing thereof, the payment of fees and all other associated costs, for
monitoring clinical experiences and filing associated reports and fulfilling all
of its regulatory obligations throughout the development and commercialization
of the Product in the Territory. Notwithstanding the foregoing, XenoPort may,
and if elected by XenoPort shall be responsible to, file and keep a Drug Master
File (“DMF”) in the Territory at its expense in its own name or in the name of
its suppliers with respect to the bulk supply of the Compound and shall permit
Astellas, its Affiliates and its Subdistributors to cross-reference such DMF in
their regulatory filings for the Product in the Territory.
          4.6 Development within the Territory. Astellas shall commence,
promptly after the Effective Date, its development of the Product in Japan in
accordance with this Section 4. The Parties recognize, however, that Astellas’
development and commercialization of the Product in countries of the Territory
other than Japan may not be achieved, if ever, until a later date as is
customary for pharmaceutical launches in Asia, and may depend upon (a) whether
the Data obtained by XenoPort and/or by Astellas from their respective
pre-clinical studies and/or clinical trials of the Product may be used for
obtaining Marketing Approval of the Product in such country(ies) and (b) whether
commercialization of the Product in such country(ies) would be commercially
feasible under the terms and conditions of this Agreement. Subject to the
foregoing, a decision by Astellas not to develop and/or commercialize a Product
in a country of the Territory other the Japan shall not by itself be deemed a
breach of its obligations to use Diligent Efforts under this Agreement with
respect to such country, provided that Astellas can and does promptly terminate
this Agreement with respect to such country pursuant to Section 15.2 below.
          4.7 Cooperation in Development. The Parties acknowledge that, from
time to time, Astellas may or, may request XenoPort to, conduct activities
outside the Territory (for example, to conduct certain clinical trials in the
United States on Japanese subjects) for use in
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



obtaining Marketing Approval of the Product in the Territory. Any activities
outside the Territory conducted or requested by Astellas pursuant to this
Section 4.7 shall be subject to the consent of XenoPort, which consent shall not
be unreasonably withheld or delayed. Subject to such consent, XenoPort shall
cooperate as mutually agreed to perform such activities, the cost of which shall
be reimbursed by Astellas (including without limitation payment of the supply
price of the clinical supplies used in such activities, in accordance with the
Supply Agreement).
          4.8 Astellas Know-How. All results, data, information, know-how and
technology obtained by Astellas or its Affiliates in the course of development
activities with respect to the Compound and/or the Product conducted by Astellas
or any of its Affiliates shall be solely owned by Astellas or such Affiliates.
Subject to Section 4.4 and 10.1,Astellas shall solely own or Control all right,
title and interest in and to the know-how and technology owned or Controlled by
Astellas which Astellas may decide to use for modifying or creating a new
formulation or dosage form of the Product in accordance with Section 4.3.
     5. COMMERCIALIZATION
          5.1 Commercialization.
               5.1.1 Subject to oversight by the JSC, Astellas shall be
responsible for launching and commercializing, and shall use Diligent Efforts to
launch and commercialize, the Product in each country in the Territory in
accordance with a commercialization plan submitted by Astellas to the JSC
(“Commercialization Plan”). Without limiting the foregoing, Astellas agrees to
use Diligent Efforts to launch the Product as soon as practicable in the
Territory, and thereafter to market, promote and sell such Product and to
maximize the Net Sales of the Product in the Territory. Astellas agrees to
provide to the JSC updated versions of the Commercialization Plan at least
annually, and any material modification or addition to the Commercialization
Plan within a reasonable period of time prior to adoption and implementation
thereof. Astellas shall keep XenoPort reasonably informed as to the progress of
its launch and commercialization activities relating to the Product in the
Territory, by way of updates to the JSC at its meetings and as otherwise
reasonably requested by XenoPort. It is understood and agreed that, subject to
oversight by the JSC, and consistent with the other provisions of this
Agreement, all commercialization efforts for the Product in the Territory shall
be at the sole discretion and expense of Astellas, its Affiliates or
Subdistributors.
               5.1.2 XenoPort or its licensee(s) shall be responsible for
launching and commercializing the Product outside the Territory. XenoPort shall
keep Astellas reasonably informed as to the progress of its and/or [... * ...]
its other licensees’ launch and commercialization activities relating to Product
outside the Territory, by way of updates to the JSC at its meetings and as
otherwise reasonably requested by Astellas but no more often than once annually
other than at the JSC meeting. It is understood and agreed that all
commercialization efforts for the Product outside
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



the Territory shall be at the sole discretion and expense of XenoPort, its
Affiliates or its other licensees.
          5.2 Marketing Materials. Any marketing and promotional materials
created or used by Astellas, its Affiliates and Subdistributors for the Product
shall be appropriate to the Marketing Approval for the Product in the respective
country and consistent with XenoPort’s worldwide profile for the Product,
provided that XenoPort shall respect local marketing needs in the Territory
regarding such materials (e.g., the size of letters in such materials). In
addition, it is understood that any claim, message or other material part of
promotional materials, samples, advertising and materials for training sales
representatives with respect to Product shall be consistent with Marketing
Approval and comply with applicable laws.
          5.3 Reporting Adverse Drug Reactions/Experiences. Promptly following
the Effective Date, the Parties will prepare a standard operating procedure
governing the collection, investigation, reporting and exchange of information
concerning adverse drug reactions, Product quality and Product complaints,
sufficient to permit each Party to comply with its legal obligations. The
standard operating procedure will be promptly updated if required by changes in
legal requirements. Each Party shall keep the other Party informed about any
adverse drug reactions of which such Party becomes aware or is informed
regarding the use of a Product in or outside the Territory. As between the
Parties, Astellas shall be responsible for reporting all adverse drug
reactions/experiences to the appropriate regulatory authorities in countries in
the Territory, and XenoPort shall be responsible for reporting all adverse drug
reactions/experiences to the appropriate regulatory authorities in countries
outside the Territory, in accordance with the appropriate laws and regulations
of the relevant countries and authorities. Astellas shall ensure that its
Affiliates and Subdistributors comply with such reporting obligations in the
Territory, and XenoPort shall ensure that its Affiliates and licensees (other
than Astellas, its Affiliates and Subdistributors) comply with such reporting
obligations outside the Territory. These reporting obligations shall apply to
non-serious adverse events as well, which shall mean adverse events occurring
from Product overdose or from Product withdrawal, as well as any toxicity,
sensitivity, failure of expected pharmacological action or laboratory
abnormality that is, or is thought by the reporter to be, serious or associated
with relevant clinical signs or symptoms. Each Party will designate a regulatory
affairs liaison to be responsible for communicating with the other Party
regarding the reporting of adverse drug reactions/experiences. The details of
such exchange shall be separately discussed and agreed upon in writing by and
between such regulatory affairs liaisons within a reasonable period after
execution of this Agreement.
     6. INITIAL PAYMENT AND MILESTONES
          6.1 Initial Payment. In partial consideration of the costs incurred by
XenoPort in connection with the research and development of the Product and in
exchange for the exclusive
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



rights granted herein, Astellas shall pay XenoPort Twenty Five Million Dollars
(US $25,000,000) within [... * ...] after execution of this Agreement.
          6.2 Milestones. In further consideration of the costs incurred by
XenoPort in connection with the research and development of the Product and in
exchange for the exclusive rights granted herein:
               6.2.1 Initiation of U.S. Phase III Trial. Upon the first dosing
of a human patient in a Phase III Trial of the Compound and/or Product in the
United States by or under authority of XenoPort, the date of which XenoPort
shall inform Astellas in writing, Astellas shall pay XenoPort Ten Million
Dollars (US $10,000,000).
               6.2.2 Completion of U.S. Phase III Trial. Upon the first
completion of a Phase III trial of the Compound and/or Product in the United
States by or under authority of XenoPort, Astellas shall pay XenoPort Five
Million Dollars (US $5,000,000). As used herein, “completion” of a Phase III
trial shall be deemed to occur upon the earliest of (a) receipt by XenoPort of
the final report for such Phase III trial, (b) filing of an MAA for the Product
or (c) first issuance of a press release by XenoPort or its licensee announcing
completion of a Phase III trial of the Compound and/or Product in the United
States, the date of which XenoPort shall inform Astellas in writing.
               6.2.3 MAA Filing in the United States. Upon first acceptance of a
filing of an MAA for the Compound and/or Product in the United States by or
under authority of XenoPort, the date of which XenoPort shall inform Astellas in
writing, Astellas shall pay XenoPort [... * ...]. As used herein, an MAA shall
be deemed “accepted” upon the earlier of: (a) the expiration of the period
specified in applicable regulations for any notice by the FDA that such MAA will
not be accepted for review, without XenoPort or its designee having received
such notice from such agency; or (b) the receipt by XenoPort or its designee
from such agency that the MAA will be accepted for review; provided that in any
case, if no such period or acceptance is provided for in the applicable
regulations, then the MAA shall be deemed “accepted” on the date such MAA was
filed.
               6.2.4 MAA Filing in Japan. Upon first acceptance of a filing of
an MAA for the Compound and/or Product in Japan by or under authority of
Astellas, Astellas shall pay XenoPort [... * ... ].
               6.2.5 Marketing Approval in the United States. Upon obtaining the
first Marketing Approval of the Compound and/or Product for the first indication
in the United States by or under authority of XenoPort, the date of which
XenoPort shall inform Astellas in writing, Astellas shall pay XenoPort [... *
...].
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



               6.2.6 Marketing Approval in Japan. Upon obtaining the first
Marketing Approval of the Compound and/or Product in Japan for the first
indication by or under authority of Astellas, Astellas shall pay XenoPort [... *
...].
               6.2.7 Additional Indications.
                    (a) Second Indication. Upon first acceptance of a filing of
an MAA for the Compound and/or Product for a second indication in Japan by or
under authority of Astellas, Astellas shall pay XenoPort [... * ...]. Upon
obtaining the first Marketing Approval of the Compound and/or Product for a
second indication in Japan by or under authority of Astellas, Astellas shall pay
XenoPort [... * ...]. As used herein, a “second indication” shall mean any
indication for which Marketing Approval is obtained, other than the indication
triggering payment under Section 6.2.6 above.
                    (b) Third Indication. Upon first acceptance of a filing of
an MAA for the Compound and/or Product for a third indication in Japan by or
under authority of Astellas, Astellas shall pay XenoPort [... * ...]. Upon
obtaining the first Marketing Approval of the Compound and/or Product for a
third indication in Japan by or under authority of Astellas, Astellas shall pay
XenoPort [... * ...]. As used herein, a “third indication” shall mean any
indication for which Marketing Approval is obtained, other than the indications
triggering payment under Section 6.2.6 and 6.2.7(a) above.
                    (c) Subsequent Indications. Astellas shall not be obligated
to make any milestone payments with respect to Marketing Approval for the fourth
and subsequent indications of the Compound and/or Product. It is understood
that, for purposes of this Section 6.2.7, a single MAA or Marketing Approval may
include more than one indication, e.g. both the first and second indications, or
the second and third indications, as the case may be.
               6.2.8 Timing of Payment. Each payment provided in Sections 6.2.4,
6.2.6 and 6.2.7 above shall be due within thirty (30) days following the
occurrence of each event triggering such payment, and each payment provided in
Sections 6.2.1, 6.2.2, 6.2.3 and 6.2.5 shall be due within thirty (30) days
following XenoPort’s notice to Astellas of the event triggering such payment.
     7. ROYALTY
          7.1 Royalty. In consideration for Products supplied by XenoPort
hereunder and also for the exclusive rights granted herein, during the term of
this Agreement, Astellas shall, subject to the reduction of royalty rate
pursuant to Section 7.2 or 7.3 below, pay to XenoPort the following running
royalties on the Net Sales of the Product in the Territory:
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



      Annual Net Sales in the Territory   Royalty
That portion of Annual Net Sales in the Territory up to and including [... *
...]
  [... * ...] of such Net Sales
 
   
That portion of Annual Net Sales in the Territory above [... * ...] and up to
and including [... * ...]
  [... * ...] of such Net Sales
 
   
That portion of Annual Net Sales in the Territory above [... * ...]
  [... * ...] of such Net Sales

As used herein, “Annual Net Sales” of the Product shall mean the Net Sales of
Product(s) sold in the Territory by or under authority of Astellas in each
calendar year.
In the event that the Product [... * ...], for the purposes of determining
royalty payments, shall be [... * ...] In the event that [... * ...], such
agreement not to be unreasonably withheld or delayed.
          7.2 Royalty Plus Supply Price. In the event the total royalty
calculated under Section 7.1 above (without taking into account Section 7.3)
plus the supply price calculated under the Supply Agreement per unit of Product
exceeds [... * ...] of the Net Sales from the sale of such unit of Product,
XenoPort agrees that Astellas may deduct [... * ...] of such excess from the
royalty otherwise due on such unit of Product, provided that the net royalty due
to XenoPort on such unit of Product shall not be so reduced, pursuant to
Sections 7.1 and 7.2, to below [... * ...] of the Net Sales from the sale of
such unit of Product, prior to applying Section 7.3 below.
          7.3 Certain Reductions to Royalties.
               7.3.1 Third Party Royalties. In the event Astellas or its
Affiliates is required to pay to a Third Party royalties or any other amounts
under agreements for patent rights, trade secrets or other intellectual property
or technology covering the Compound and/or Product (“Third Party Royalties”),
then Astellas may deduct [... * ...] of the Third Party Royalties from those
royalties owed to XenoPort pursuant to Sections 7.1 and 7.2; provided the
royalties paid to XenoPort will not be so reduced to less than [... * ...] of
the royalties otherwise due pursuant Section 7.1 and 7.2, and further provided
that neither Sections 7.3.2 nor 7.3.3 applies at the time.
               7.3.2 Loss of Exclusivity. On a Product-by-Product and
country-by-country basis, after the later of the expiration of (or if there are
no) (a) XenoPort Patent Rights or patent rights Controlled by Astellas
containing Valid Claims, which absent a license thereunder, would be infringed
by a Third Party selling such Product in such country and/or (b) regulatory
exclusivity with respect to such Product, in such country, then the royalties
payable pursuant to Section 7.1 and 7.2 with respect to such Product sold in
such country shall thereafter be reduced by [... * ...], provided
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



that Section 7.3.3 below does not apply at the time. For avoidance of doubt,
clause (a) above shall be deemed satisfied when all the patents described in
subparagraph (i) below are expired even if any of the patents described in
subparagraph (ii) below are unexpired at that time, as applied on a
Product-by-Product and country-by-country basis (i.e., with respect to the Net
Sales of such particular Product in such particular country):
                    (i) in the event of expiration of the patents included in
XenoPort Patent Rights or patent rights Controlled by Astellas containing Valid
Claims, which absent a license thereunder, would be infringed by a Third Party
selling such Product in such country, or if there are no such patent rights in
such country, even if
                    (ii) there are unexpired patents included in XenoPort Patent
Rights or patent rights Controlled by Astellas containing Valid Claims, which
absent a license thereunder, would NOT be infringed by a Third Party selling
such Product in such country.
          7.3.3 Introduction of Generic Products. On a Product-by-Product and
country-by-country basis, in the event that after the occurrence of both clause
(a) and (b) of Section 7.3.2 above, one or more Generic Product(s) are being
marketed for an approved indication of such Product in such country; and such
Generic Product(s) represent a total number of units of at least [... * ...] of
such Product and such Generic Product(s) for all indications, in the aggregate,
in such country in any calendar year, determined by the number of units of such
Product and such Generic Product(s) sold to Third Parties, in the aggregate,
during such calendar year (as measured by IMS data or other data agreed upon by
the Parties), and Astellas reasonably determines that Astellas is not likely to
recover such lost market share; then the royalties payable pursuant to
Sections 7.1 and 7.2 with respect to such Product sold in such country shall
thereafter be reduced by [... * ...]. “Generic Product” shall mean a [... * ...]
being sold in such country in the Territory, which [... * ...], and is [... *
...].
          7.3.4 Reductions Not Cumulative. The reductions set forth in this
Section 7.3 shall not be cumulative. Notwithstanding anything to the contrary in
this Section 7.3, at any time, at most one of Sections 7.3.1, 7.3.2 or 7.3.3
shall apply with respect to any Product in any country. Unless Section 7.3.3
applies, the royalty payable under this Section 7 shall not be reduced by this
Section 7.3 below [... * ...] of the royalties otherwise due pursuant only to
Sections 7.1 and 7.2 (i.e., without taking into account any of this
Section 7.3). In case Section 7.3.3 applies, the royalties payable under this
Section 7 shall not be reduced by this Section 7.3 to below [... * ...] of the
royalties otherwise due pursuant to Sections 7.1 and 7.2 (i.e., without taking
into account any of this Section 7.3). In case Sections 7.3.1 and 7.3.2 apply
simultaneously, only Section 7.3.2 shall apply, and in case all three of
Sections 7.3.1, 7.3.2 and 7.3.3 apply simultaneously, only Section 7.3.3 shall
apply.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          7.4 Discounting. Astellas, its Affiliates and Subdistributors shall
set prices and discounts for the Product in the Territory solely in the interest
of the commercial success of the Product in the Territory and not for the
interest of its other products and services. However, the foregoing shall not be
construed to dictate to Astellas, its Affiliates or Subdistributors any resale
prices for the Products in the Territory.
          7.5 Quarterly Reports. Commencing with the first occurrence of Net
Sales of Product in the Territory, within sixty (60) days after each March 31,
June 30, September 30 and December 31 thereafter, Astellas shall deliver to
XenoPort a true and accurate report, giving such particulars of the business
conducted by Astellas, its Affiliates and its Subdistributors during the
preceding three (3) calendar months as are pertinent to account for payments
under this Section 7. Simultaneously with the delivery of each such report,
Astellas shall pay to XenoPort the total amounts, if any, due to XenoPort
pursuant to this Section 7 for the period of such report.
     8. COMPOUND/PRODUCT SUPPLY
          8.1 Supply. Subject to the terms and conditions of this Agreement,
XenoPort shall use Diligent Efforts to supply or have supplied to Astellas, its
Affiliates and Subdistributors all of their requirements for the Compound and
the Product for the Territory, solely in accordance with a separate written
agreement to be negotiated between the Parties pursuant to Section 8.2 and 8.3
below (“Supply Agreement”). Each of Astellas, its Affiliates and Subdistributors
shall exclusively purchase all of their requirements of the Compound and the
Product from XenoPort. It is understood that, unless mutually agreed, XenoPort
shall be responsible only for supplying the Compound and the Existing Product to
Astellas, and Astellas shall be responsible for formulating the Compound in case
it develops new formulations or dosage forms for the Product.
          8.2 Clinical Units. The Parties shall execute a supply agreement of
the Compound and/or the Product for development in the Territory promptly after
the execution of this Agreement, which is not inconsistent herewith. [... * ...]
Astellas shall be under no obligation to accept any Product that does not have
at least [... * ...] of its approved shelf life (or [... * ...], whichever is
longer) remaining at the time of its delivery hereunder. Such Compound and/or
the Product shall be delivered to Astellas [... * ...]. The title to such
Compound and/or the Product shall pass to Astellas upon the delivery thereof
[... * ...] designated by Astellas.
          8.3 Commercial Units. The Parties shall execute a supply agreement of
the Compound and/or the Product for commercialization in the Territory before
the Product receives Marketing Approval, which is not inconsistent herewith.
[... * ...]. Astellas shall be under no obligation to accept any Product that
does not have at least [... * ...] of its approved shelf life (or [... * ...],
whichever is longer) remaining at the time of its delivery hereunder. Such
Compound and/or the Product shall be delivered to Astellas [... * ...]. The
title to such Compound and/or the Product shall pass to Astellas upon the
delivery thereof [ ... * ...] designated by Astellas.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          8.4 Quality Agreement. XenoPort and Astellas shall execute a quality
agreement which allocates roles and responsibilities to each Party with respect
to quality control and regulatory compliance with respect to the Compound and
the Product.
          8.5 Recalls. To the extent (a) any governmental or regulatory
authority issues a request, directive or order that the Product be recalled or
withdrawn in the Territory, (b) a court of competent jurisdiction orders a
recall or withdrawal of the Product in the Territory or (c) either Party
determines, after consultation with the other Party, that the Product should be
recalled or withdrawn in the Territory, the Parties shall recall or withdraw the
Product as set forth in this Section 8.5. As between the Parties, Astellas shall
control and coordinate, including making all contacts with regulatory
authorities, all activities it deems necessary in connection with such recall or
withdrawal in the Territory. All out-of-pocket expenses related to the execution
of any recall or withdrawal of the Product (“Recall Costs”) shall be shared
equally between the Parties, provided that in the case of (c) above, if the
Parties do not mutually agree on having the Product recalled or withdrawn, then
the Party requesting the recall or withdrawal shall bear initially the entire
expense of such recall or withdrawal; but in each case subject to the final
allocation between the Parties as follows. In the event that it is finally
determined, or agreed between the Parties, that such recall or withdrawal is
caused by: (a) breach of the representations and warranties of XenoPort set
forth in Section 13.2 below, or failure of the Compounds and/or Product supplied
by XenoPort to meet the warranties made by XenoPort in the Supply Agreement, or
the gross negligence or willful misconduct of XenoPort, or the failure by
XenoPort to comply with applicable laws and regulations (collectively, the
“Fault of XenoPort”) XenoPort shall be responsible for Recall Costs to extent of
such Fault of XenoPort, (b) failure of Astellas to properly handle, store,
transport, distribute or use the Compounds and/or Products supplied by XenoPort,
or in the event Astellas is engaged in any aspect of manufacturing, formulating
or packaging the Products, the failure to properly perform such manufacturing,
formulation or packaging, or the gross negligence or willful misconduct of
Astellas, or the failure by Astellas to comply with applicable laws and
regulations, including its failure to properly file for Marketing Approval of
the Products in the Territory (collectively, the “Fault of Astellas”), Astellas
shall be responsible for Recall Costs to the extent of such Fault of Astellas
and (c) in all other cases, the Recall Costs shall be shared by the Parties as
follows: [... * ... ]shall be borne by Astellas and [... * ...] shall be borne
by XenoPort.
          8.6 Discussion Regarding Manufacturing Right for Compounds. In the
event that, [... * ...], and the [... * ...], then upon the request of Astellas,
the Parties shall [... * ...], including, for example, [... * ...]. It is
understood, however, [... * ...].
          8.7 Cost of Goods Reduction for Clinical Units. Notwithstanding
Sections 8.2 above, if XenoPort [... * ...], provided that, [... * ...] below.
                    (a) such [... * ...],
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



                    (b) [... * ...].
          8.8 Cost of Goods Reduction for Commercial Units. XenoPort shall [...
* ...]; provided that [... * ...]. Notwithstanding [... * ...] below:
          (a) such [... * ...],
          (b) [... * ...],
          (c) [... * ...] below:
               (i) [... * ...],
               (ii) the sum of [... * ...].
     9. PAYMENTS; BOOKS AND RECORDS
          9.1 Payment Method. All payments under this Agreement shall be made by
bank wire transfer in immediately available funds to an account designated by
the Party to which such payments are due. All dollar amounts specified in this
Agreement are in U.S. dollars. Any payments due under this Agreement that are
not paid by the date such payments are due under this Agreement shall bear
interest to the extent permitted by applicable law at the prime rate publicly
announced by Citibank on the date such payment is due, plus [... * ...],
computed on the basis of a three hundred sixty (360) day year, actual days
elapsed. The applicable interest rate shall be adjusted each time there shall be
a change in the prime rate announced by Citibank. This Section 9.1 shall in no
way limit any other remedies available to the Parties. All amounts owed by
Astellas to XenoPort hereunder shall be paid by a Japanese entity from either a
bank account in Japan or the United States.
          9.2 Taxes. If laws or regulations require withholding by Astellas of
any taxes imposed upon XenoPort on account of any royalties, initial or
milestone payments paid under this Agreement, such taxes shall be deducted by
Astellas as required by law from such payment and shall be paid by Astellas to
the proper taxing authorities. Official receipts of payment of any withholding
tax shall be secured and sent to XenoPort as evidence of such payment. The
Parties will exercise their reasonable efforts to ensure that any withholding
taxes imposed are reduced as far as possible under the provisions of any
applicable tax treaty, and shall cooperate in filing any forms required for such
reduction. Both Parties agree that under the applicable tax treaty as of the
Effective Date, no withholding taxes are due on any amounts due hereunder
provided that the appropriate forms have been filed with the tax authorities in
Japan.
          9.3 U. S. Dollars. All sums due under this Agreement shall be payable
in U.S. dollars. Monetary conversion from the currency of a foreign country, in
which Product is sold, into
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



United States currency shall be calculated at the actual average of the buying
and selling rates of exchange for a calendar quarter in which such sales were
made as such rates are reported, as of the last business day of such calendar
quarter, by Bank of Tokyo-Mitsubishi.
          9.4 Records; Inspection.
               9.4.1 Astellas. Astellas shall keep, and require its Affiliates
and Subdistributors to keep, complete, true and accurate books of accounts and
records for the purpose of determining the amounts payable to XenoPort pursuant
to this Agreement. Such books and records shall be kept for at least three
(3) years following the end of the calendar quarter to which they pertain. Such
records will be open for inspection during such three (3) year period by an
independent auditor chosen by XenoPort and reasonably acceptable to Astellas for
the purpose of verifying the amounts payable by Astellas hereunder. Such
inspections may be made no more than once each calendar year, at reasonable
times and on reasonable prior written notice. Such records for any particular
calendar quarter shall be subject to no more than one inspection. The
independent auditor shall be obligated to execute a reasonable confidentiality
agreement prior to commencing any such inspection. Inspections conducted under
this Section 9.4.1 shall be at the expense of XenoPort, unless a variation or
error producing an underpayment in amounts payable exceeding [... * ...] of the
amount paid for any period covered by the inspection is established in the
course of any such inspection, whereupon all costs relating to the inspection
for such period and any unpaid amounts that are discovered shall be paid by
Astellas, together with interest on such unpaid amounts at the rate set forth in
Section 9.1 above. The Parties will endeavor in such inspection to minimize
disruption of Astellas’ normal business activities to the extent reasonably
practicable.
               9.4.2 XenoPort. XenoPort shall keep complete, true and accurate
books of accounts and records for the purpose of determining payments due from
Astellas pursuant to this Agreement or the Supply Agreement (e.g., Cost of
Goods). Such books and records shall be kept for at least three (3) years
following the end of the calendar quarter to which they pertain. Such records
will be open for inspection during such three (3) year period by an independent
auditor chosen by Astellas and reasonably acceptable to XenoPort for the purpose
of verifying the amounts payable by Astellas hereunder. Such inspections may be
made no more than once each calendar year, at reasonable times and on reasonable
prior written notice. Such records for any particular calendar quarter shall be
subject to no more than one inspection. Astellas’ independent auditor shall be
obligated to execute a reasonable confidentiality agreement prior to commencing
any such inspection. Inspections conducted under this Section 9.4.2 shall be at
the expense of Astellas, unless a variation or error producing an overpayment in
amounts payable exceeding [... * ...] of the amount paid for any period covered
by the inspection is established in the course of any such inspection, whereupon
all costs relating to the inspection for such period and any overpaid amounts
that are discovered shall be paid by XenoPort, together with interest on such
overpaid amounts at the rate set forth in Section 9.1 above. The Parties will
endeavor in such inspection to minimize disruption of XenoPort’s normal business
activities to the extent reasonably practicable.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



     10. INTELLECTUAL PROPERTY
          10.1 Ownership of Inventions. Title to all inventions and other
intellectual property made solely by Astellas personnel in connection with this
Agreement shall be owned by Astellas. Title to all inventions and other
intellectual property made solely by XenoPort personnel in connection with this
Agreement shall be owned by XenoPort. Title to all inventions and other
intellectual property made jointly by personnel of XenoPort and Astellas in
connection with this Agreement shall be jointly owned by Astellas and XenoPort.
Prosecution of any patent applications and patents with respect to such jointly
owned inventions and intellectual property shall be solely as mutually agreed.
Except as expressly provided in this Agreement, it is understood that neither
Party shall have any obligation to obtain any approval of nor pay a share of the
proceeds to the other Party to exploit or enforce such jointly owned inventions
or intellectual property, and that neither Party shall, without obtaining the
approval of the other Party, license or assign the same to a Third Party other
than its licensees of (or an assignee of all or substantially all of its assets
or business in any country pertaining to) the Compound and/or the Product or
Subdistributors. For clarity, each Party shall have the right, without having to
obtain the approval of, nor to pay a share of the proceeds to, the other Party,
to license and/or assign such jointly owned intellectual property to any
licensee of the Compound and/or Product or Subdistributor or to an assignee of
all or substantially all of its assets or business pertaining to the Compound
and/or Product in any country. Astellas hereby grants to XenoPort a
non-exclusive, worldwide, irrevocable, fully paid-up license, with the right to
sublicense, under any Improvements to make, have made, use, sell, offer for
sale, import, practice and otherwise exploit the same for the Compound and/or
the Product, subject to the exclusive rights granted to Astellas under this
Agreement with respect to the Product in the Territory. As used herein,
“Improvements” means any patent rights or other intellectual property made by or
under authority of Astellas in connection with development and/or
commercialization of the Product that is applicable to the Compound, Product or
transported prodrugs thereof or the manufacture, use or formulation thereof.
          10.2 Prosecution and Maintenance of Patents.
               10.2.1 Filings. As between Astellas and XenoPort, XenoPort shall
have responsibility for the filing, prosecution and maintenance of all XenoPort
Patent Rights in the Territory at XenoPort’ expense. Astellas shall have the
right to review pending patent applications and make recommendations to XenoPort
concerning the foregoing. XenoPort will consider in good faith all reasonable
suggestions of Astellas with respect thereto. XenoPort agrees to keep Astellas
generally informed of the course of patent prosecution or other proceedings with
respect to the XenoPort Patent Rights within the Territory, including those
patents and patent applications relating to the Compound and/or the Product in
the Territory which shall not be listed in Exhibit B as of the Effective Date.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



               10.2.2 Extensions. XenoPort shall, [... * ...] file for
extensions of the terms of any and all of the XenoPort Patent Rights if legally
possible in any country of the Territory with respect to the Product and shall
be responsible for prosecuting any required actions for such extensions at its
own expense.
          10.3 Third Party Infringement Claims. If the production, sale or use
of any Compound or Product in the Territory pursuant to this Agreement results
in a claim, suit or proceeding alleging patent infringement against XenoPort or
Astellas (or their respective Affiliates or Subdistributors) (collectively,
“Infringement Actions”), such Party shall promptly notify the other Party hereto
in writing. The Party subject to such Infringement Action shall have the right
to direct and control the defense thereof (including the conclusion of a
potential settlement, but limited to the rights granted pursuant to this
Agreement) using counsel reasonably acceptable to the other Party, and the
Infringement Action shall be at the expense of the Party subject to such
Infringement Action; provided, however, that the other Party may participate in
the defense and/or settlement thereof at its own expense with counsel of its
choice. In any event, the Party that is subject to the Infringement Action
agrees to keep the other Party hereto reasonably informed of all material
developments in connection with any such Infringement Action. Astellas agrees
not to settle any Infringement Action, or make any admissions or assert any
position in such Infringement Action, in a manner that would adversely affect
the Product or the manufacture, use or sale thereof in or outside the Territory,
without the prior written consent of XenoPort. XenoPort agrees not to settle any
Infringement Action in a manner that would adversely affect the Product or the
manufacture, use or sale thereof in the Territory, without the prior written
consent of Astellas. Astellas may treat its Damages from such Infringement
Action as Third Party Royalties under Section 7.3.1 above, and XenoPort may
treat its Damages from such Infringement Action as payments for Third Party IP
under Section 2.5 above. As used herein, “Damages” shall mean out-of-pocket
costs incurred by a Party, including reasonable attorney’s fees, damages and
other liabilities that are part of any final judgment awarded against such
Party, and any amounts paid by such Party in a settlement of the action that is
approved by the other Party, such approval not to be unreasonably withheld or
delayed.
          10.4 Enforcement. Subject to the provisions of this Section 10.4, in
the event that Astellas reasonably believes that any XenoPort Patent Rights in
the Territory is infringed or misappropriated by a third party or is subject to
a declaratory judgment action in the Territory arising from such infringement,
in each case with respect to the manufacture, sale or use within the Field in
the Territory of a product comprising a prodrug of gabapentin (an “Infringing
Product”), Astellas shall promptly notify XenoPort. XenoPort shall have the
initial right (but not the obligation), at its own expense, to enforce the
XenoPort Patent Rights with respect to such infringement or defend any
declaratory judgment action with respect thereto in the Territory (for purposes
of this Section 10.4, an “Enforcement Action”). Astellas shall, at its expense,
have the right to join in as a party plaintiff and to give reasonable assistance
to such Enforcement Action. XenoPort shall keep Astellas reasonably informed of
the progress of any such Enforcement Action. XenoPort agrees not to settle any
Enforcement Action, or make any admissions or assert any position in such
Enforcement Action,
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



in a manner that would materially adversely affect Astellas’ rights or interests
in the Territory, without the prior written consent of Astellas, which shall not
be unreasonably withheld or delayed.
               10.4.1 Initiating Enforcement Actions. In the event that XenoPort
fails to initiate an Enforcement Action to enforce the XenoPort Patent Rights
against a commercially significant infringement by a third party in a country in
the Territory, which infringement consists of the manufacture, sale or use of an
Infringing Product in the Field in such country, within [... * ...] of a request
by Astellas to initiate such Enforcement Action, Astellas may initiate an
Enforcement Action against such infringement at its own expense. Upon [... *
...], provided that [... * ...]. Astellas shall keep XenoPort hereto reasonably
informed of the progress of any such Enforcement Action. XenoPort shall, at its
expense, have the right to join in as a party plaintiff and to give reasonable
assistance to such Enforcement Action . Astellas agrees not to settle any
Enforcement Action, or make any admissions or assert any position in such
Enforcement Action, in a manner that would materially adversely affect the
validity, enforceability or scope of the XenoPort Patent Rights in or outside
the Territory, without the prior written consent of XenoPort, which shall not be
unreasonably withheld or delayed.
               10.4.2 Recoveries. Any damages or other monetary awards recovered
from an Enforcement Action shall be allocated first to reimburse the costs and
expenses of Party who initiates the Enforcement Action and, if the other Party
joins as a party plaintiff, then the costs and expenses of the other Party. Any
amounts remaining shall be shared [... * ... ] to Astellas and [... * ...] to
XenoPort.
          10.5 Third Party Rights. The obligations of XenoPort and the rights of
Astellas under Sections 10.2 and 10.4 above shall be subject to, and limited by,
any agreements pursuant to which XenoPort acquired or licensed any particular
XenoPort Patent Rights, Data or other subject matter. With respect to the
prosecution or enforcement of XenoPort Patent Rights licensed by XenoPort from a
Third Party, to the extent XenoPort has the right to do so, XenoPort shall
cooperate with Astellas to prosecute and enforce such XenoPort Patent Rights in
the same manner as set forth in Sections 10.2 and 10.4 above. As between
XenoPort and Astellas, any recoveries from enforcement of such XenoPort Patent
Rights licensed from a Third Party (including any amounts that XenoPort receives
from the Third Party licensor as a result of such enforcement) shall be shared
in accordance with Sections 10.4.2, after deducting from such recoveries any
amounts owed to the Third Party licensor for such enforcement; provided that any
Enforcement Actions initiated by the Third Party licensor shall be deemed
initiated by XenoPort for purposes of Section 10.4.2 above, and the costs and
expenses incurred by XenoPort in such Enforcement Action shall include the costs
and expenses reimbursed or required to be reimbursed by XenoPort to the Third
Party licensor in such Enforcement Action.
          10.6 Patent Marking. Astellas agrees to mark and have its Affiliates
and Subdistributors mark all patented Products they sell or distribute pursuant
to this Agreement in
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



accordance with the applicable patent statutes or regulations in the country or
countries of manufacture and sale thereof.
     11. TRADEMARKS
          11.1 Display. All packaging materials, labels and promotional
materials for the Product in the Territory shall display the Product Trademark
to the extent such packaging materials, labels and promotional materials have
enough space for such display. Astellas shall include in its packaging
materials, labels and promotional materials a statement, of reasonable size and
prominence approved by XenoPort, acknowledging that the Product is sold under
license from XenoPort to the extent such packaging materials, labels and
promotional materials have enough space for such statement. The Astellas trade
dress and style of packaging with respect to each Product may be determined by
Astellas so as to be consistent with Astellas’ standard trade dress and style,
but shall, so far as is reasonable, be consistent with XenoPort’s worldwide
branding strategy for the Product, provided that XenoPort shall respect local
marketing needs in the Territory regarding trade dress and style.
          11.2 License. XenoPort hereby grants to Astellas an exclusive (even as
to XenoPort), royalty-free license to use the Product Trademark solely in
connection with formulation, packaging, marketing, promoting, distributing and
selling the Product in the Territory in accordance with this Agreement. The
ownership and all goodwill from the use of the Product Trademark shall vest in
and inure to the benefit of XenoPort.
          11.3 Registration. XenoPort agrees to file, register and be
responsible to maintain a registration for the Product Trademark in Japan (and
in countries of the Territory outside Japan, upon notice from Astellas that an
MAA for the Product is being filed in such country), for the term of this
Agreement, for use with the Product. The costs of filing and maintaining such
registrations in the Territory shall be borne by XenoPort.
          11.4 Ownership. Astellas hereby acknowledges XenoPort’s exclusive
ownership rights in the Product Trademark, and accordingly agrees that at no
time during the term of this Agreement or for [... * ...] thereafter to
challenge or assist others to challenge the Product Trademark or the
registration thereof, nor during the term of this Agreement to attempt to
register any trademarks, marks or trade names confusingly similar to such
Product Trademark.
          11.5 Recordation. In those countries where a trademark license must be
recorded, XenoPort will provide and record a separate trademark license for the
Product Trademark, at XenoPort’s sole expense. Astellas shall cooperate in the
preparation and execution of such documents.
          11.6 Approval of Promotional Materials. Astellas shall submit
representative samples of promotional materials, packaging and Product using the
Product Trademark to XenoPort
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



for XenoPort’s reasonable approval, which approval shall not be unreasonably
withheld or delayed, prior to their first use and prior to any subsequent change
or addition to such promotional materials, provided that if XenoPort has not
responded within four (4) weeks after receiving such submissions, XenoPort’s
approval will be deemed to have been received.
          11.7 Termination. Astellas’ right to use the Product Trademark shall
terminate in each country of the Territory in which Astellas’ rights to
distribute the Product are terminated in accordance with this Agreement.
Astellas shall cooperate in the cancellation of any trademark licenses recorded
or entered into in such countries.
     12. CONFIDENTIALITY
          12.1 Confidential Information. Except as expressly provided in this
Agreement, the Parties agree that the receiving Party shall not publish or
otherwise disclose and shall not use for any purpose any information furnished
to it by the other Party hereto pursuant to this Agreement (collectively,
“Confidential Information”). Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
written documentation:
               12.1.1 was already known to the receiving Party, other than under
an obligation of confidentiality, at the time of disclosure or, as shown by
written documentation, was developed by the receiving Party independent of
disclosure by the disclosing Party;
               12.1.2 was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party;
               12.1.3 became generally available to the public or otherwise part
of the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement;
               12.1.4 was subsequently lawfully disclosed to the receiving Party
by a person other than the disclosing Party, and who did not directly or
indirectly receive such information from disclosing Party; or
               12.1.5 is developed by the receiving Party without use of or
reference to any information or materials disclosed by the disclosing Party.
          12.2 Permitted Disclosures. Notwithstanding the provisions of
Section 12.1 above, each Party hereto may disclose the other Party’s
Confidential Information to its Affiliates, licensees, Subdistributors and any
other Third Parties to the extent such disclosure is reasonably necessary to
exercise the rights granted to it, or reserved by it, under this Agreement
(including the right to grant sublicenses, as applicable), prosecuting or
defending litigation, complying with applicable governmental laws or
regulations, submitting information to tax or other governmental authorities or
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



conducting clinical trials hereunder with respect to the Product. If a Party is
required by law or regulations to make any such disclosure of the other Party’s
Confidential Information, to the extent it may legally do so, it will give
reasonable advance notice to the latter Party of such disclosure and, save to
the extent inappropriate in the case of patent applications or otherwise, will
use its good faith efforts to secure confidential treatment of such Confidential
Information prior to its disclosure (whether through protective orders or
otherwise). For any other disclosures of the other Party’s Confidential
Information, including to Affiliates, licensees, Subdistributors and other Third
Parties, a Party shall ensure that the recipient thereof is bound by a written
confidentiality agreement as materially protective of such Confidential
Information as this Section 12. If the Party whose Confidential Information is
to be disclosed has not filed a patent application with respect to such
Confidential Information, it may require the other Party to delay the proposed
disclosure (to the extent the disclosing Party may legally do so), for up to
ninety (90) days, to allow for the filing of such an application.
          12.3 Terms of this Agreement. Each Party agrees [... * ...], except
[... * ...]. In [... * ...] pursuant to clause (a) above, the [... * ...].
          12.4 Publicity. Subject to Section 12.3 above, neither Party shall
originate any written publicity, news release or other announcement or statement
relating to this Agreement (collectively, a “Written Disclosure”), without the
prompt prior review and written approval of the other Party, which approval
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
either Party may make any public Written Disclosure it believes in good faith
based upon the advice of counsel is required by applicable law, rule or
regulation or any listing or trading agreement concerning its or its Affiliates’
publicly traded securities. In addition, the Parties shall agree upon a press
release to announce the execution of this Agreement, together with a
corresponding Question & Answer outline for use in responding to inquiries about
the Agreement; thereafter, Astellas and XenoPort may each disclose to third
parties the information contained in such press release and Question & Answer
outline without the need for further approval by the other.
          12.5 Prior Non-Disclosure Agreements. Upon execution of this
Agreement, the terms of this Section 12 shall supersede any prior
non-disclosure, secrecy or confidentiality agreement between the Parties. Any
information disclosed under such prior agreements shall be deemed disclosed
under this Agreement.
          12.6 Publication of Product Information. Prior to publishing, publicly
presenting and/or submitting for written or oral publication a manuscript,
abstract or the like that includes Data or other information relating to Product
that has not previously published pursuant to this Section 12.6, a Party shall
provide the other Party a copy thereof in English for its review for at least
thirty (30) days (unless such Party is required by law to publish such
information sooner). Such Party shall consider in good faith any comments
provided by the other Party during such thirty (30) day period. In addition,
such Party shall, at the request of the other Party, remove any Confidential
Information
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



of the other Party therefrom, except each Party shall have the right to publicly
disclose any information, including Confidential Information, pertaining to
safety or efficacy of the Compound and/or Product that such Party believes in
good faith it is obligated or appropriate to disclose. The contribution of each
Party shall be noted in all publications or presentations by acknowledgment or
coauthorship, whichever is appropriate.
     13. REPRESENTATIONS AND WARRANTIES
          13.1 Mutual Warranty. Each Party represents and warrants to the other
that this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by such Party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it is bound, nor, to such Party’s knowledge, violate any law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.
          13.2 XenoPort Warranties. XenoPort represents, warrants to Astellas
that, as of the Effective Date:
               13.2.1 it has the full right and authority to enter into this
Agreement and grant the rights and licenses as provided herein;
               13.2.2 it has not previously granted any right, license or
interest in or to the XenoPort Patent Rights, or any portion thereof, that is in
conflict with the rights or licenses granted to Astellas under this Agreement;
               13.2.3 XenoPort has not knowingly withheld from Astellas any
material information in the possession of XenoPort related to the safety or
efficacy of the Compound and/or the Product (a) that has been requested by
Astellas, or (b) that XenoPort considered to be reasonably material to Astellas’
evaluation of the safety and/or efficacy of the Compound and/or Product;
               13.2.4 XenoPort has not knowingly withheld from Astellas any
material CMC Information in the possession of XenoPort regarding the Existing
Product (a) that has been requested by Astellas, or (b) that XenoPort considered
to be reasonably material to Astellas’ evaluation of the quality of the Compound
and/or Product. As used herein, “CMC Information” means information of the type
required to appear in Section 7.0 of IND Nos. 68,341 and 71,352;
               13.2.5 to its best knowledge, there are no actual, pending,
alleged or threatened action, suits, claims, interference or governmental
investigations involving the Compound and/or the Product, the XenoPort Patent
Rights, the XenoPort Know-How or the Product Trademark by or against XenoPort,
or any of its Affiliates or other licensees in or before any court, governmental
or regulatory authority. In particular, to its best knowledge, there is no
pending or
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



threatened product liability action nor intellectual property right litigation
in relation to the Compound and/or the Product;
               13.2.6 all necessary consents, approvals and authorizations of
all governmental authorities and other persons or entities required to be
obtained by XenoPort in order to enter into this Agreement have been obtained;
               13.2.7 to its best knowledge, there are no actual, pending,
alleged or threatened infringement by a Third Party of any of the XenoPort
Patent Rights or the XenoPort Know-How;
               13.2.8 to its best knowledge, none of the issued XenoPort Patent
Rights are invalid or unenforceable.
               13.2.9 there are no XenoPort Patent Right that are licensed by
XenoPort from any Third Party, which would, but for the license granted
hereunder, be infringed by use, development, formulation, packaging, import,
sale, distribution, promotion or marketing of the Compound and/or the Product by
Astellas, any of its Affiliates or Subdistributors in accordance with this
Agreement. There are no Data licensed by XenoPort from any Third Party relating
to the Compound and/or the Product.
               13.2.10 XenoPort has not granted a lien or other encumbrances on
any of the subject matter of this Agreement or on any of XenoPort’s rights,
benefits or obligations hereunder or on any of the XenoPort Patent Rights, which
would conflict with the rights or licenses of Astellas hereunder.
               13.2.11 Notwithstanding the foregoing, it is understood that
substantial information has been published in XenoPort’s SEC filings and in its
scientific publications regarding the Compound and/or the Product, and is
available to the public. Accordingly, for purposes of this Section 13.2,
Astellas shall be deemed to be on notice of and to have received disclosures of
such information, and the representations and warranties set forth in this
Section 13.2 shall be subject to such disclosures.
          13.3 XenoPort Covenants. XenoPort covenants to Astellas that, during
the term of this Agreement (a) it shall not grant any right, license or interest
in or to the XenoPort Patent Rights, or any portion thereof, that is in conflict
with the rights or licenses granted under this Agreement, and (b) it shall not
grant a lien or other encumbrances on any of the subject matter of this
Agreement or on any of XenoPort’s rights, benefits or obligations hereunder or
on any of the XenoPort Patent Rights, which would conflict with the rights or
licenses of Astellas hereunder.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          13.4 Astellas Warranties. Astellas represents and warrants to XenoPort
that, as of the Effective Date: (a) it has the full right and authority to enter
into this Agreement and grant the rights granted herein; (b) Astellas and its
Affiliates have not initiated any human clinical trials with respect to, and are
not commercializing, any products containing the Compound or any Competitive
Compound, and are not engaged in contract negotiations with respect to
in-licensing or acquiring any specific product or technology relating to the
Compound or any Competitive Compound(s); (c) all necessary consents, approvals
and authorizations of all governmental authorities and other persons or entities
required to be obtained by Astellas in order to enter into this Agreement have
been obtained; and (d) Astellas does not have any knowledge that any of
XenoPort’s representations and warranties set forth in Section 13.2 above are
inaccurate.
          13.5 DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF
ANY KIND EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR VALIDITY
OF ANY PATENTS ISSUED OR PENDING.
          13.6 LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT OR OTHERWISE, NEITHER PARTY SHALL BE LIABLE TO THE OTHER WITH RESPECT
TO ANY SUBJECT MATTER OF THIS AGREEMENT, WHETHER UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE, MULTIPLE, OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOST PROFITS, LOSS OF USE, DAMAGE TO GOODWILL,
OR LOSS OF BUSINESS) EXCEPT IN THE CASE OF (A) BREACH OF SECTION 2.4.3 BY
ASTELLAS OR ITS AFFILIATES, (B) BREACH OF SECTION 12, (C) SUCH DAMAGES OWED TO
THIRD PARTIES PURSUANT TO SECTION 14 OR (D) BREACH OF ASTELLAS’ OBLIGATION TO
USE DILIGENT EFFORTS TO DEVELOP AND/OR COMMERCIALIZE THE PRODUCT PURSUANT TO
SECTIONS 4.1.1 AND 5.1.1, PROVIDED IT IS UNDERSTOOD THAT IN THE CASE OF
(D) DAMAGES SHALL BE CALCULATED BASED ON LOSS OF ROYALTIES AND OTHER AMOUNTS
OWED TO XENOPORT HEREUNDER AS A RESULT OF SUCH BREACH, AND NOT BASED ON THE LOSS
OF NET SALES RECEIVED BY ASTELLAS.
     14. INDEMNIFICATION
          14.1 Indemnification of XenoPort. Astellas shall indemnify and hold
harmless each of XenoPort, its Affiliates and the directors, officers and
employees of such entities and the successors and assigns of any of the
foregoing (the “XenoPort Indemnitees”), from and against any and all
liabilities, damages, penalties, fines, costs or expenses (including, without
limitation, reasonable attorneys’ fees and other expenses of litigation)
(“Liabilities”) from any claims, actions, suits or proceedings brought by a
Third Party (any of the foregoing, a “Third Party Claim”) incurred
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



by any XenoPort Indemnitee, arising from, or occurring as a result of: (a) the
use, marketing, distribution or sale of any Product by Astellas, its Affiliates
or Subdistributors in the Territory (and formulation and packaging activities by
or under authority of Astellas outside the Territory pursuant to Section 2.2 or
development activities by Astellas or requested by Astellas outside the
Territory pursuant to 4.7), including, without limitation, any Products
Liability Claim (subject to and shared in accordance with the mechanism set
forth in Section 14.4 below) and Third Party infringement claims (subject to
Section 10.3 above), or (b) any material breach of any representations,
warranties or covenants by Astellas in Section 13 above; except to the extent
such Third Party Claims fall within the scope of XenoPort’s indemnification
obligations set forth in Section 14.2 below.
          14.2 Indemnification of Astellas. XenoPort shall indemnify and hold
harmless each of Astellas, its Affiliates and Subdistributors and the directors,
officers and employees of Astellas, its Affiliates and Subdistributors and the
successors and assigns of any of the foregoing (the “Astellas Indemnitees”),
from and against any and all Liabilities from any Third Party Claims incurred by
any Astellas Indemnitee, arising from, or occurring as a result of: (a) the use,
marketing, distribution or sale of any Product by XenoPort or its licensee
outside the Territory (other than formulation and packaging activities by or
under authority of Astellas outside the Territory pursuant to Section 2.2 and
development activities by Astellas or requested by Astellas outside the
Territory pursuant to 4.7), (b) any material breach of any representations,
warranties or covenants by XenoPort in Section 13 above, or (c) subject to and
shared in accordance with the mechanism set forth in Section 14.4 below, any
Product Liability Claim asserted against the Astellas Indemnitees. Additional
indemnification obligations between the Parties may be specified in the Supply
Agreement as mutually agreed.
          14.3 Procedure. Except with respect to Third Party infringement claims
subject to Section 10.3 above, and Product Liability Claims subject to
Section 14.4 below, a Party that intends to claim indemnification under this
Section 14 (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) in writing of any Third Party Claim, in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall have
sole control of the defense and/or settlement thereof. The indemnity arrangement
in this Section 14 shall not apply to amounts paid in settlement of any action
with respect to a Third Party Claim, if such settlement is effected without the
consent of the Indemnitor, which consent shall not be withheld or delayed
unreasonably. The failure to deliver written notice to the Indemnitor within a
reasonable time after the commencement of any action with respect to a Third
Party Claim, if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under this Section 14, but
the omission to so deliver written notice to the Indemnitor shall not relieve
the Indemnitor of any liability that it may have to any Indemnitee otherwise
than under this Section 14. The Indemnitee under this Section 14 shall cooperate
fully with the Indemnitor and its legal representatives in the investigation of
any action with respect to a Third Party Claim covered by this indemnification.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          14.4 Products Liability Claims. Each Party shall notify the other
Party as promptly as practicable if any Third Party Claim is commenced or
threatened against such Party alleging product liability, product defect,
design, manufacturing, packaging or labeling defect, failure to warn, or any
similar action relating to the formulation, manufacture, use or safety of those
Products sold by or under authority of Astellas in the Territory hereunder
(“Product Liability Claim”). Each Party shall cooperate with the other Party in
connection with any such Product Liability Claim that is commenced or threatened
against the other Party. If a Product Liability Claim is asserted against both
Parties, each Party will have the right to designate counsel to defend itself in
the Product Liability Claim. If a Product Liability Claim is brought against one
Party but not the other Party, the named Party shall control the defense and/or
settlement thereof at its own expense with counsel of its choice, subject to
this Section 14.4. In such case, the other Party may participate in the defense
and/or settlement thereof at its own expense with counsel of its choice. In any
event, the Party that is subject to the Product Liability Claim (if not asserted
against both Parties) agrees to keep the other Party hereto reasonably informed
of all material developments in connection with any such Product Liability
Claim. Astellas agrees not to settle any Product Liability Claim, or make any
admissions or assert any position in such Product Liability Claim, in a manner
that would adversely affect the Product or the manufacture, use or sale thereof
in or outside the Territory, without the prior written consent of XenoPort.
XenoPort agrees not to settle any Product Liability Claim, or make any
admissions or assert any position in such Product Liability Claim, in a manner
that would adversely affect the Product or the manufacture, use or sale thereof
in the Territory, without the prior written consent of Astellas. To the extent a
Product Liability Claim is caused by: (a) the Fault of XenoPort (as defined in
Section 8.5 above), XenoPort shall bear all Liabilities from such Product
Liability Claim to the extent of its Fault, (b) the Fault of Astellas (as
defined in Section 8.5 above), Astellas shall bear all Liabilities from such
Product Liability Claim to the extent of its Fault and (c) neither the Fault of
XenoPort nor the Fault of Astellas, the Parties shall share the Liabilities from
such Product Liability Claim as follows: [... * ...] shall be borne by Astellas,
and [... * ...] shall be borne by XenoPort.
          14.5 Insurance. Each Party shall secure and maintain in effect during
the term of this Agreement and for a period of [... * ...] thereafter insurance
policy(ies) underwritten by a reputable insurance company in a form and having
limits standard and customary for entities in the biopharmaceutical industry for
exposures related to the Product. Such policies shall include coverage for
clinical trial liability and products liability. Upon request by the other Party
hereto, certificates of insurance evidencing the coverage required above shall
be provided to the other Party.
     15. TERM AND TERMINATION
          15.1 Term. This Agreement shall become effective as of the Effective
Date and, shall continue, on a country-by-country basis, until terminated
pursuant to Section 15.2 or 15.3 below or Section 2.4 above.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          15.2 Termination By Astellas. Astellas may terminate this Agreement
for any reason under this Section 15.2 without any penalty, consequence,
termination compensation, loss of profits, goodwill indemnity or otherwise
solely by reason of such termination (i.e., without prejudice to any remedies
XenoPort may have for a breach of this Agreement by Astellas), as a whole or on
a country-by-country basis with respect to countries in the Territory upon
written notice to XenoPort; provided that such notice is given after the third
anniversary of the Effective Date. In the event Astellas elects to terminate
this Agreement under this Section 15.2 with respect to Japan, Astellas shall
have elected to terminate this Agreement in whole. Without limiting the other
provisions of this Agreement, if, at any time after the First Commercial Sale of
a Product in a country, [... * ...] with respect to such country (if a country
in the Territory other than Japan), or as a whole (if such country is Japan);
and this Agreement shall so terminate upon such notice by XenoPort without any
penalty, consequence, termination compensation, loss of profits, goodwill
indemnity or otherwise solely by reason of such deemed termination.
          15.3 Termination for Cause. In the event a Party fails to pay any
amount due under this Agreement or otherwise materially breaches any obligation,
covenant or warranty under this Agreement, the other Party shall have the right
to terminate this Agreement upon written notice, provided that such breach is
not cured within [... * ...] (if a failure to pay), or within [... * ...] (if
any other material breach), after notice thereof specifying such breach.
     16. EFFECT OF TERMINATION
          16.1 Accrued Obligations. Termination of this Agreement for any reason
shall not release any Party hereto from any liability that, at the time of such
termination, has already accrued to the other Party or that is attributable to a
period prior to such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement.
          16.2 Rights on Termination. This Section 16.2 shall apply upon any
termination of Astellas’ rights under this Agreement in whole or with respect to
a particular country, excluding only termination of this Agreement pursuant to
Section 15.3 for XenoPort’s breach. As used herein, the “Affected Area” shall
mean the Territory in case of termination of this Agreement as a whole, or the
terminated country(ries) in case of termination of this Agreement with respect
to such country(ries).
               16.2.1 Wind-down Period.
                    (a) Development. In the event there are any on-going
clinical trials of the Product in an Affected Area, at XenoPort’s request,
Astellas agrees to either promptly transition such clinical trials to XenoPort,
or continue to conduct such clinical trials (i) in the case of termination by
XenoPort pursuant to Section 15.3 or 2.4, or termination by Astellas pursuant to
Section 15.2, at Astellas’ own expense and (ii) in the case of any other
termination, at XenoPort’s expense for a period requested by XenoPort up to a
maximum of [... * ...] after such termination.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



                    (b) Commercialization. In case of termination by XenoPort
pursuant to Section 15.3 or 2.4, or termination by Astellas pursuant to
Section 15.2, Astellas and its Subdistributors shall continue to distribute
Products in each country of the Affected Area for which Marketing Approval
therefor has been obtained, in accordance with the terms and conditions of this
Agreement, for a period requested by XenoPort not to exceed [... * ...] from
such termination (for purposes of this Section 16.2, the “Wind-down Period”);
provided that XenoPort may terminate the Wind-down Period upon [... * ...]
written notice to Astellas. Notwithstanding any other provision of this
Agreement, during the Wind-down Period, Astellas’ and its Subdistributors’
rights with respect to the Product in the Affected Area shall be non-exclusive,
and XenoPort shall have the right to engage one or more other distributor(s)
and/or sublicensee(s) of the Product in all or part of the Affected Area. Any
Products sold or disposed by Astellas in the Affected Area during the Wind-down
Period shall be subject to royalties under Section 7 above.
               16.2.2 Assignment of MAA and Marketing Approvals. Astellas shall
assign or cause to be assigned to XenoPort (or if not so assignable, Astellas
shall take all reasonable actions to make available to XenoPort the benefits of)
all regulatory filings and registrations (including INDs, MAAs and Marketing
Approvals) for the Product in the Affected Area, including any such regulatory
filings and registrations made or owned by its Affiliates and/or
Subdistributors. In each case, unless otherwise required by any applicable law
or regulation, the foregoing assignment (or availability) shall be made within
[... * ...] after termination of the Affected Area. In addition, Astellas shall
promptly provide to XenoPort a copy of all Data and Astellas Know-How pertaining
to the Product in the Affected Area to the extent not previously provided to
XenoPort.
               16.2.3 Transition. Astellas shall use Diligent Efforts to
cooperate with XenoPort and/or its designee to effect a smooth and orderly
transition in the development and sale of the Product in the Affected Area
during the Wind-down Period. Without limiting the foregoing, Astellas shall,
upon written request from XenoPort, provide XenoPort copies of customer lists,
customer data and other customer information relating to the Product in the
Affected Area (except as prevented by the applicable laws and regulations
relating to the protection of personal information), which XenoPort shall have
the right to use and disclose for any purpose after termination of this
Agreement. In addition, Astellas shall refer all inquiries after the Wind-down
Period (or after the termination of this Agreement, in case there is no
Wind-down Period) regarding the Product in the Affected Area to XenoPort or any
newly appointed distributors.
               16.2.4 Return of Materials. Within fifteen (15) days after the
end of the Wind-down Period (or after the termination of this Agreement, in the
event there is no Wind-down Period), Astellas shall destroy all tangible items
comprising, bearing or containing trademarks, marks, tradenames, patents,
copyrights, designs, drawings, formulas or other Data, photographs, samples,
literature, sales and promotional aids (“Product Materials”) and Confidential
Information of XenoPort, that is in Astellas’ possession, and provide written
certification of such destruction, or prepare such tangible items of Product
Materials and Confidential Information for shipment to
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



XenoPort, as XenoPort may direct, at XenoPort’s expense; provided that Astellas
may retain copies of Product Materials and Confidential Information relating to
countries in the Territory outside the Affected Area as reasonably necessary for
its continued promotion, marketing, sale and distribution of the Product in such
countries under this Agreement. Effective upon the end of the Wind-down Period
(or upon termination of this Agreement, in the event there is no Wind-down
Period), Astellas shall cease to use all trademarks and trade names of XenoPort
in the Affected Area, and all rights granted to Astellas hereunder with respect
to the Product in the Affected Area shall terminate.
               16.2.5 Subdistributors. Any contracts with Subdistributors of the
Product in the Affected Area engaged by Astellas other than Astellas’ Affiliates
shall, at the request of XenoPort in its discretion, be assigned to XenoPort to
the furthest extent possible, provided that such assignment is accepted by the
Subdistributor(s) for such Affected Area. In the event such assignment is not
requested by XenoPort or is not accepted by such Subdistributor(s), then the
rights of such Subdistributors with respect to the Product in the Affected Area
shall terminate upon termination of Astellas’ rights with respect to such
Affected Area. Astellas shall ensure that its Affiliates and such
Subdistributors (if not assigned to XenoPort pursuant to this Section 16.2.5)
shall transition the Product back to XenoPort in the manner set forth in this
Section 16.2 as if such Affiliate or Subdistributor were named herein.
          16.3 No Renewal, Extension or Waiver. Acceptance of any order from, or
sale or license of, any Product to Astellas after the effective date of
termination of this Agreement shall not be construed as a renewal or extension
hereof, or as a waiver of termination of this Agreement.
          16.4 Survival. Upon termination of this Agreement in whole, all rights
and obligations of the parties under this Agreement shall terminate except:
(a) Sections [... * ...], and (b) those provisions of this Agreement [... *
...]. For clarity, in the event this Agreement is terminated with respect to one
or more countries, but not the entire Territory, then the Affected Area shall
thereafter cease to be within the Territory for all purposes of this Agreement,
but Sections [... * ...] shall survive such termination with respect to the
Affected Area.
     17. DISPUTE RESOLUTION
          17.1 Disputes. In the event of any dispute between the Parties arising
out of or in connection with this Agreement, either Party may, by written notice
to the other, have such dispute referred to the CEO of XenoPort and the CEO of
Astellas for attempted resolution by good faith negotiations within thirty
(30) days after such notice is received, and, in such event, each Party shall
cause its representative to meet and be available to attempt to resolve such
issue. Notwithstanding the foregoing, neither Party shall be obligated to
negotiate for more than thirty (30) days. If the Parties should resolve such
dispute or claim, a memorandum setting forth their agreement will be prepared
and signed by both Parties if requested by either Party.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          17.2 Arbitration. Any dispute, controversy or claim with respect to
the breach, interpretation or enforcement of this Agreement, including disputes
relating to termination of this Agreement that cannot be resolved pursuant to
Section 17.1 (or which this Agreement directs shall be resolved pursuant to this
Section 17.2) shall be settled by binding arbitration in the manner described in
this Section 17. The arbitration shall be conducted by the Judicial Arbitration
and Mediation Services, Inc. (“JAMS”) under its rules of arbitration then in
effect. Notwithstanding those rules, the following provisions shall apply to the
arbitration hereunder:
               17.2.1 Arbitrators. The arbitration shall be conducted by a
single JAMS arbitrator; provided that at the request of either Party, the
arbitration shall be conducted by a panel of three (3) arbitrators, with one
(1) JAMS arbitrator chosen by each of Astellas and XenoPort and the third
appointed by the other two (2) arbitrators. If the Parties are unable to agree
upon a single arbitrator, or the other two arbitrators are unable to agree upon
the third arbitrator in case of a panel of three (3), such single or third
arbitrator (as the case may be) shall be appointed in accordance with the rules
of JAMS. In any event, the arbitrator or arbitrators selected in accordance with
this Section 17.2.1 are referred to herein as the “Panel” and shall be comprised
of arbitrators who are familiar with worldwide research and business development
in the pharmaceutical industry, unless otherwise agreed.
               17.2.2 Proceedings. Except as otherwise provided herein, the
Parties and the arbitrators shall use their best efforts to complete the
arbitration within one (1) year after the appointment of the Panel under
Section 17.2.1 above, unless a Party can demonstrate to the Panel that the
complexity of the issues or other reasons warrant the extension of one or more
of the time tables. In such case, the Panel may extend such time table as
reasonably required. The Panel shall, in rendering its decision, apply the
substantive law of the State of New York, without regard to its conflicts of
laws provisions, except that the interpretation and enforcement of this
Section 17 shall be governed by the U.S. Federal Arbitration Act. The proceeding
shall take place in San Francisco, California, United States of America. The
arbitral proceedings and all pleadings, responses and evidence shall be in the
English language. If so requested by the arbitrator(s), any evidence originally
in a language other than English shall be submitted with an English translation
accompanied by an original or true copy thereof. The decision and/or award
rendered by the arbitrator(s) shall be written, final and non-appealable, and
judgment on such decision and/or award may be entered in any court of competent
jurisdiction. If the Panel determines that it is reasonable to do so, the fees
of the Panel shall be paid by the losing Party, which Party shall be designated
by the Panel. Otherwise, the fees of the Panel shall be split equally between
the Parties. Each Party shall bear the costs of its own attorneys’ and experts’
fees; provided that the Panel may in its discretion award the prevailing Party
all or part of the costs and expenses incurred by the prevailing Party in
connection with the arbitration proceeding.
               17.2.3 Interim Relief. Notwithstanding anything in this
Section 17.2 to the contrary, Astellas and XenoPort shall each have the right to
apply to any court of competent
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



jurisdiction for a temporary restraining order, preliminary injunction or other
similar interim or conservatory relief, as necessary, pending resolution under
the above described arbitration procedures. Nothing in the preceding sentence
shall be interpreted as limiting the powers of the arbitrators with respect to
any dispute subject to arbitration under this Agreement. The Panel may award
injunctive relief.
     18. MISCELLANEOUS
          18.1 Governing Law, Venue. This Agreement and any dispute arising from
the performance or breach hereof shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, U.S.A., without
reference to conflicts of laws principles. The U.N. Convention on the Sale of
Goods shall not apply to this Agreement.
          18.2 Force Majeure. Nonperformance of any Party, except for failure to
pay amounts due hereunder, shall be excused to the extent that performance is
prevented by strike, fire, earthquake, flood, acts of terrorism, governmental
acts or orders or restrictions, failure of suppliers or any other reason where
failure to perform is beyond the reasonable control of the nonperforming Party
(“Force Majeure”). In such event, Astellas or XenoPort, as the case may be,
shall promptly notify the other Party of such inability and of the period for
which such inability is anticipated to continue. Without limiting the foregoing,
the Party subject to such inability shall use reasonable efforts to minimize the
duration of any Force Majeure event.
          18.3 No Implied Waivers; Rights Cumulative. No failure on the part of
XenoPort or Astellas to exercise and no delay in exercising any right under this
Agreement, or provided by statute or at law or in equity or otherwise, shall
impair, prejudice or constitute a waiver of any such right, nor shall any
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.
          18.4 Independent Contractors. Nothing contained in this Agreement is
intended implicitly, or is to be construed, to constitute XenoPort or Astellas
as partners in the legal sense. No Party hereto shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of any other Party or to bind any other Party to any contract,
agreement or undertaking with any third party. This Agreement does not create a
partnership for United States federal income tax purposes (as defined in
Section 761 of the United States Internal Revenue Code), for any state or local
jurisdiction in the United States or in any country other than the United
States. Therefore, except for filing regarding withholding tax which, if not
filed, shall be imposed upon royalties and milestone payments paid under this
Agreement, there is no requirement to file Form 1065, United States Partnership
Return of Income, any similar state or local income tax return or any similar
document with tax authorities in any country other than the United States.
          18.5 Notices. All notices, requests and other communications hereunder
shall be in writing and shall be personally delivered or sent by registered or
certified airmail, return receipt
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



requested, postage prepaid, in each case to the respective address specified
below, or such other address as may be specified in writing to the other Parties
hereto:

         
 
  Astellas:   Astellas Pharma Inc.
 
      3-11, Nihonbashi-Honcho 2-chome
 
      Chuou-ku, Tokyo, 103-8411, Japan
 
      Attn: Vice President, Licensing, Corporate Strategy
 
      Fax: +81-3-5203-7164
 
       
 
  With a copy to:   Astellas Pharma Inc.
 
      3-11, Nihonbashi-Honcho 2-chome
 
      Chuou-ku, Tokyo, 103-8411, Japan
 
      Attn: Vice President, Legal, Corporate Administration
 
      Fax: +81-3-3244-5811
 
       
 
  XenoPort:   XenoPort, Inc.
 
      3410 Central Expressway
 
      Santa Clara, California 95051,
 
      United States of America
 
      Attn: CEO
 
      Fax: +1 (408) 616-7211
 
       
 
  with a copy to:   Wilson Sonsini Goodrich & Rosati
 
      650 Page Mill Road
 
      Palo Alto, California 94304-1050
 
      United States of America
 
      Attn: Kenneth A. Clark, Esq.
 
      Fax: +1 (650) 493-6811

          18.6 Assignment. This Agreement shall not be assignable by either
Party to any Third Party hereto without the written consent of the other Party
hereto; except either Party may assign this Agreement without the other Party’s
consent to an entity that acquires substantially all of the business or assets
of the assigning Party, whether by merger, acquisition or otherwise, provided
that the acquiring Party assumes this Agreement in writing or by operation of
law. In addition, either Party shall have the right to assign this Agreement to
a Subsidiary upon written notice to the non-assigning Party; provided that the
assigning Party guarantees the performance of this Agreement by such Subsidiary,
and further provided that if the non-assigning Party reasonably believes such
assignment could result in material adverse tax consequences to the
non-assigning Party, such assignment shall not be made without the non-assigning
Party’s consent. Subject to the foregoing, this Agreement shall inure to the
benefit of each Party, its successors and permitted assigns. Any assignment of
this Agreement in contravention of this Section 18.6 shall be null and void.
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          18.7 Modification. No amendment or modification of any provision of
this Agreement shall be effective unless in writing signed by all Parties
hereto. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by all Parties.
          18.8 Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties shall negotiate in
good faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in order to carry out the intentions of the Parties hereto
as nearly as may be possible. Such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of such provision in
any other jurisdiction. In the event a Party seeks to avoid a provision of this
Agreement by asserting that such provision is invalid, illegal or otherwise
unenforceable, the other Party shall have the right to terminate this Agreement
upon sixty (60) days’ prior written notice to the asserting Party, unless such
assertion is eliminated and the effect of such assertion is cured within such
sixty (60) day period. Any termination in accordance with the foregoing sentence
shall be deemed an election by Astellas to terminate pursuant to Section 15.2 if
XenoPort exercises its right to terminate under this Section 18.8, and a
termination for the breach of XenoPort pursuant to Section 15.3 if Astellas
exercises its right to terminate under this Section 18.8.
          18.9 Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, and all of which, together, shall
constitute one and the same instrument.
          18.10 Headings. Headings used herein are for convenience only and
shall not in any way affect the construction of, or be taken into consideration
in interpreting, this Agreement.
          18.11 Export Laws. Notwithstanding anything to the contrary contained
herein, all obligations of XenoPort and Astellas are subject to prior compliance
with United States and foreign export regulations and such other United States
and foreign laws and regulations as may be applicable, and to obtaining all
necessary approvals required by the applicable agencies of the governments of
the United States and foreign jurisdictions. XenoPort and Astellas shall
cooperate with each other and shall provide assistance to the other as
reasonably necessary to obtain any required approvals.
[continued on next page]
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          18.12 Entire Agreement. This Agreement, together with all the Exhibits
thereto, constitute the entire agreement, both written or oral, with respect to
the subject matter hereof, and supersede all prior or contemporaneous
understandings or agreements, whether written or oral, between XenoPort and
Astellas with respect to such subject matter.
     IN WITNESS WHEREOF, the Parties hereto have caused this Distribution and
License Agreement to be duly executed and delivered in duplicate originals as of
the date first above written.

                      XENOPORT, INC.       ASTELLAS PHARMA, INC.    
 
                   
By:
  /s/ Ronald W. Barrett
 
      By:   /s/ Toichi Takenaka
 
   
 
                   
Name:
  Ronald W. Barrett
 
      Name:   Toichi Takenaka
 
   
 
                   
Title:
  Chief Executive Officer
 
      Title:   President and Chief Executive Officer
 
   

 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPOUND
[... * ...]
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
XENOPORT PATENT RIGHTS
[... * ...]
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
INITIAL DEVELOPMENT PLAN
[... * ...]
 

*   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 